       Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 1 of 67



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA

 SUSAN K. VAN METRE,                                 )
                                                     )
                Plaintiff,                           )
                                                     )          No. ___________________
         v.                                          )
                                                     )
 WRIGHT MEDICAL TECHNOLOGY,                          )          JURY TRIAL DEMANDED
 INC.,                                               )
                                                     )
                       Defendant

                         NOTICE OF REMOVAL OF DEFENDANT
                         WRIGHT MEDICAL TECHNOLOGY, INC.

To:     The Honorable Judges of the United States District Court
        For the Southern District of Iowa

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, Wright Medical Technology, Inc.

(“WMT” or “Defendant”), by and through its counsel, files this Notice of Removal to remove this

action from the District Court in and for Johnson County, Iowa, where this action is now pending,

to the United States District Court for the Southern District of Iowa. In support of this Notice of

Removal, WMT states:

        1.     On September 27, 2019, Plaintiff Susan K. Van Metre (“Plaintiff”) commenced an

action against WMT in the District Court for and in Johnson County, Iowa, captioned Susan K.

Van Metre v. Wright Medical Technology, Inc., Case No. LA-CV-081245. WMT was served in

this action on October 1, 2019.

        2.     This Notice of Removal is timely filed with this Court as required by 28 U.S.C. §

1446(b), since it is filed within thirty (30) days of service on WMT of the initial pleadings filed by

Plaintiff.

        3.     Plaintiff is a citizen and resident of the State of Iowa.
       Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 2 of 67



       4.      At the time this action was filed, at the time of this Notice of Removal, and at all

relevant times, WMT was and is a corporation organized under the laws of the State of Delaware

with its principal place of business in the State of Tennessee. Therefore, WMT is not a citizen or

resident of the state of Iowa.

       5.      Plaintiff alleges that she underwent a right total hip arthroplasty on or about May

15, 2009, wherein she was implanted with a “Wright Conserve®” prosthetic hip device. See

Complaint (“Compl.”) at ¶ 129. Plaintiff alleges that she suffered injuries as a result of the

implantation of the “Wright hip system,” and that this system was defective. Id. at ¶¶ 158, 197;

see also ¶ 3 (alleging that the CONSERVE® device’s “metal-on-metal components generate metal

debris, corrosion and metal ions, which cause dangerously elevated blood levels of CoCr ions,

adverse tissue reactions, pseudotumors, necrosis, bone loss, and other adverse medical events in

patients.”). Plaintiff claims that her CONSERVE® device subsequently “failed due to adverse

tissue reaction of metal debris, corrosion, and resultant metal ions.” Id. at ¶ 143.

       6.      Based upon the pleadings, alleged injuries, and reasonable deductions and

inferences drawn therefrom, it is evident that the amount in controversy in this civil action exceeds

$75,000, exclusive of interest or costs.

       7.      The party seeking removal must only show by a preponderance of the evidence that

the amount in controversy exceeds the $75,000 threshold. Patterson v. Menard, Inc., 2015 WL

12762272, at *3 (S.D. Iowa Dec. 22, 2015) (“When, as here, the amount in controversy is not

specific in the state-court pleading, the proponent of jurisdiction…must establish by a

preponderance of the evidence that the amount in controversy exceeds $75,000.”); Feller v.

Hartford Life & Accident Ins. Co., 817 F. Supp. 2d 1097, 1100 (S.D. Iowa 2010) (“For example,

if there is a dispute about the amount in controversy, ‘the party invoking federal jurisdiction must



                                                  2
       Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 3 of 67



prove the requisite amount by a preponderance of the evidence.’”) (quoting James Neff Kramper

Family Farm P’ship v. IBP, Inc., 393 F.3d 828, 831 (8th Cir. 2005)); Salazar v. Tyson Foods, Inc.,

985 F. Supp. 2d 996, 998 (S.D. Iowa 2013) (“‘[The removing party] bears the burden of

establishing that the district court had original jurisdiction by a preponderance of the evidence.’”

(quoting Knudson v. Sys. Painters, Inc., 634 F.3d 968, 975 (8th Cir. 2011)). In making this inquiry,

the Court may look outside the pleadings to other evidence of jurisdictional amount in the record

at the time of removal. Feller, 817 F. Supp. 2d at 1101 (explaining that if the Complaint is not

removable on its face, the court may provide the parties with an opportunity to satisfy the amount

in controversy); Hofmann v. Johnson & Johnson, Inc., No. C06-3083-MWB, 2007 WL 1455870,

at *2 (N.D. Iowa May 18, 2007) (“First, the court must determine whether the complaint is

removable on its face; and second, if the complaint is not removable on its face, the court must

provide the parties with the opportunity to satisfy the court as to the amount in controversy.”)

(citation omitted).

       8.      A plaintiff may not avoid removal to federal court by simply remaining silent as to

the specific amount in controversy. Instead, when the Complaint does not demand a specific

amount of monetary relief, removal is still proper if the amount in controversy more likely than

not exceeds $75,000. Feller, 817 F. Supp. 2d at 1102-08 (finding defendant proved amount in

controversy exceeded $75,000 by preponderance of the evidence even though Plaintiff asserted

claims for only $50,000, punitive damages, and attorneys’ fees); Wiemers v. Good Samaritan

Soc’y, 212 F. Supp. 2d 1042, 1045 (N.D. Iowa 2002) (finding that defendants proved the amount

in controversy by preponderance of the evidence even where Plaintiff did not specify amount of

damages but sought compensation for medical expenses, lost income, emotional distress, and

punitive damages).



                                                 3
      Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 4 of 67



       9.      Courts have held that when plaintiffs allege serious permanent injuries and large

medical expenses, the amount of controversy requirement is likely met. Farris v. Am. Med. Sys.,

Inc., 185 F. Supp. 3d 1102, 1103, 1107 n.2 (S.D. Iowa 2015) (noting that parties do not dispute

that the amount in controversy was met when “Plaintiffs seek compensatory damages for past and

future pain and suffering, past and future medical expenses, permanent impairment and loss of use

of his body, past and future mental anguish and public humiliation, loss of consortium, as well as

interest and costs of this action.”); In re Guidant Corp. Implantable Defibrillators Prod. Liab.

Litig., No. 07-1487, 2007 WL 2572048, at *5 (D.Minn. Aug. 30, 2007) (upholding defendants’

argument that the “face of the complaint makes clear that plaintiff seeks damages in excess of

$75,000” where plaintiff’s complaint alleged that he incurred medical costs for physician care,

treatment, and monitoring, and sought general, special, compensatory, and punitive damages,

among other categories of damages); Looney v. Zimmer, Inc., No. 03-0647- CV-W-FJG, 2004 WL

1918720, at *5 (W.D. Mo. Aug. 19, 2004) (satisfying amount in controversy because plaintiff

alleged that he suffered from unnecessary pain, permanent impairment, past and future medical

expenses, lost wages and earning capacity).

       10.     Here, Plaintiff’s allegations of serious injuries and compensation for medical

expenses make it more likely than not that the Complaint seeks damages in excess of the

jurisdictional minimum.

       11.     Plaintiff seeks damages for “serious physical injury,” “permanent injury,”

compensation for “medical treatment” already undergone, compensation for “further medical

treatment and procedures” that she “will likely undergo,” “financial or economic loss,” and

punitive damages. See Compl. at ¶¶ 209, 268, 278; Hofmann, 2007 WL 1455870, at *3 (reasoning

that claims arising out of defective knee implant for “pain and suffering, enhanced disability, and



                                                4
       Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 5 of 67



loss of consortium, all in unspecified amounts, when added to [Plaintiff’s] claims for medical

expenses, indicate[] that the [Plaintiffs] were seeking more than $75,000 at the time this action

was removed.”); see also Mowatt v. Home Depot, U.S.A., Inc., 2006 WL 463918, at *2 (N.D. Iowa

Feb. 27, 2006) (determining that amount in controversy was met when Plaintiff alleged that he

“suffered serious injuries,” and sought compensation for past and future medical expenses, lost

wages, and pain and suffering).

       12.     Thus, a fair reading of the Complaint and the experience of undersigned counsel in

these types of cases, as well as the magnitude of damage awards in state and federal courts in this

jurisdiction and elsewhere, indicate that the amount in controversy, exclusive of interests and costs,

exceeds $75,000. See Milter v. Wright Med. Tech., Inc., 2011 U.S. Dist. LEXIS 105692 (E.D.

Mich. Sept. 19, 2011) (holding that claims of physical injuries, resulting medical expenses, and

lost wages resulting from receipt of allegedly defective hip implant exceeded jurisdictional

threshold); Devore v. Howmedica Osteonics Corp., 658 F. Supp. 2d 1372, 1381 (M.D. Fla. 2009)

(concluding that jurisdictional threshold was met in products liability action involving allegedly

defective hip implant manufactured by Stryker, where plaintiff sought damages for physical pain

and medical expenses); Culpepper v. Stryker Corp., 968 F. Supp. 2d 1144, 1158 (M.D. Al. 2013)

(determining that jurisdictional threshold was met in case alleging defects in Stryker knee

replacement components where plaintiff alleged injuries including revision surgeries, medical

expenses, emotional suffering, and punitive damages, where plaintiff made an unspecified demand

in complaint). Therefore, Wright Medical has shown, by a preponderance of the evidence, that

removal is appropriate from the face of Plaintiff’s Complaint. See Farris, 185 F. Supp. 3d at 1103

n.2 (finding defendant established by preponderance of the evidence that damages exceeded

$75,000, and removal was appropriate, based on Complaint’s allegations of defective implant).



                                                  5
         Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 6 of 67



          13.     The Court’s ruling in Milter, supra, is directly on point and supports that the

jurisdictional threshold is satisfied in this case. There, the plaintiff brought an action against this

same Wright Medical defendant for alleged injuries due to purported defects in substantially

similar hip implant components. See Milter, 2011 U.S. Dist. LEXIS 105692 at *8. 1 Although the

Milter plaintiff only stated that the amount at issue “was more than $25,000,” the Court denied the

plaintiff’s motion for remand, finding the jurisdictional requirement met under the equivalent

preponderance of the evidence standard applied in the Sixth Circuit. Id. at *9. This was based on

a review of the allegations in the complaint, which stated that the plaintiff endured a “[r]evision

surgery, which [was] described in the complaint as a ‘painful and complicated in-patient hospital

procedure,’ where defective components of the prosthetic hip were surgically removed from the

plaintiff’s body and replaced with new components”; and that “corrosion of the metal components

in [Wright Medical’s] device allegedly resulted in the presence of ‘extremely elevated levels of

toxic metals in [p]laintiff’s blood.” Id. at 10. These allegations are analogous to those in the

present case, see Compl. at ¶¶ 4, 145, 158, and this Court should likewise conclude that “[t]here is

no doubt that the injuries alleged by Plaintiff herein ‘more likely than not’ exceed the $75,000

jurisdictional threshold.” Id.

          14.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and other papers

relative to the State Court Action retrieved from the court file are attached as Group Exhibit B.

          15.     A true and correct copy of this Notice of Removal will be filed with the Clerk of

the District Court in and for Johnson County, Iowa, and a copy of this Notice of Removal will be

served on the attorney for Plaintiff as required by 28 U.S.C. § 1446(d).




1
    A true and correct copy of the Milter decision is attached to this Petition as Exhibit A.


                                                        6
       Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 7 of 67



       16.     By filing this Notice of Removal, WMT does not waive any defense that may be

available to it, including defects as to service of process, venue, or jurisdiction.

       17.     This Notice of Removal is signed pursuant to Federal Rule of Civil Procedure 11

and in accordance with 28 U.S.C. § 1446. The statements and allegations herein are true and

correct to the best of the knowledge and belief of the undersigned upon review of the material

available.

       18.     Based upon the foregoing, WMT has met its burden of establishing that this Court

has original jurisdiction over this civil action pursuant to 28 U.S.C. § 1332(a), and that this action

is one that may be removed to this Court by WMT pursuant to 28 U.S.C. § 1441 because there is

complete diversity of citizenship between the parties and the amount in controversy exceeds

$75,000, exclusive of interests and costs.

       WHEREFORE, the filing of this Notice of Removal effects the removal of the above-

described action now pending in the District Court in and for Johnson County, Iowa to this Court.

                                                       Respectfully submitted,

                                                       /s/ Gregory M. Lederer
                                                       Gregory M. Lederer AT0004668
                                                       118 Third Avenue SE, Suite 700
                                                       P.O. Box 1927
                                                       Cedar Rapids, IA 52406
                                                       Phone: 319-364-1184
                                                       glederer@lwclawyers.com

                                                       J. Scott Kramer (pro hac vice pending)
                                                       Nicholas M. Centrella, Jr. (pro hac vice pending
                                                       DUANE MORRIS LLP
                                                       30 South 17th St.
                                                       Philadelphia, PA 19103-4196
                                                       Phone: 215.979.1197
                                                       JSKramer@duanemorris.com
                                                       NMCentrella@duanemorris.com

                                                       Attorneys for Defendant Wright Medical
                                                       Technology, Inc.
                                                   7
      Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 8 of 67



                               CERTIFICATE OF SERVICE

       I certify that on October 21st, 2019, I caused the foregoing Notice of Removal to be filed

electronically with the Clerk of the U.S. District Court, using the Court’s CM/ECF system. I

further certify that on the same date I caused a true and correct copy of the foregoing Notice of

Removal to be served via U.S. Mail and electronic mail upon:


Thomas C. Verhulst
Jordan M. Talsma
BEECHER, FIELD, WALKER, MORRIS, HOFFMAN & JOHNSON P.C.
620 Lafayette Street, Suite 300
P.O. Box 178
Waterloo, IA 50704
319-234-1766
tverhulst@beecherlaw.com
jtalsma@beecherlaw.com
Counsel for Plaintiff

                                                   /s/ Gregory M. Lederer
                                                   Gregory M. Lederer




                                               8
Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 9 of 67




       EXHIBIT
         A
            Case
Milter v. Wright   3:19-cv-00078-JEG-HCA
                 Medical Group, Inc., Not Reported inDocument    1 Filed
                                                     F.Supp.2d (2011)                        10/21/19 Page 10 of 67


                                                                             court, initially named WMT and Wright Medical Systems,
                                                                             Inc. (“WMS”) as defendants. By the filing of his amended
      KeyCite Yellow Flag - Negative Treatment                               complaint, Plaintiff removed WMS as a party defendant and
Distinguished by Crimaldi v. Pitt Ohio Express, LLC, N.D.Ohio, May 5, 2016
                                                                             added WMG. Thus, the remaining defendants in the action
                  2011 WL 4360024
                                                                             are WMT and WMG only.
    Only the Westlaw citation is currently available.
             United States District Court,
                                                                             This matter is before the Court on Plaintiff's motion to
                   E.D. Michigan,
                                                                             remand, together with his request for costs and attorney fees.
                 Southern Division.
                                                                             Plaintiff seeks remand of this action on two grounds: alleged
                                                                             lack of unanimity among Defendants and Defendants' alleged
               Yefim MILTER, Plaintiff,
                                                                             failure to prove by a preponderance of the evidence that
                          v.
                                                                             the amount in controversy exceeds the $75,000 jurisdictional
        WRIGHT MEDICAL GROUP, INC. and
                                                                             threshold required by 28 U.S.C. § 1332(a).
      Wright Medical Technology, Inc., Defendants.
                                                                             This matter is fully briefed. Defendants sought and were
                  Civil Action No. 11–CV–11353.
                                                                             granted leave to file a surreply. Pursuant to E.D. Mich.
                                  |
                                                                             LR 7.1(f), the Court will decide this motion without oral
                           Sept. 19, 2011.
                                                                             argument. For the reasons that follow, Plaintiff's motion to
Attorneys and Law Firms                                                      remand and his request for costs and attorney fees will be
                                                                             denied.
Mark S. Baumkel, Bingham Farms, MI, for Plaintiff.

Dana J. Ash-Not Sworn, Duane Morris LLP, Philadelphia,
PA, Michael O. Fawaz, Howard & Howard Attorneys PLLC,                                            II. BACKGROUND
Michael V. Kell, Howard & Howard, Royal Oak, MI, for
                                                                             Plaintiff originally brought suit in Wayne County Circuit
Defendants.
                                                                             Court on March 9, 2011. The original complaint named
                                                                             two defendants: WMT and WMS. After reviewing the
                                                                             original complaint, Defendants' counsel—who represents
    OPINION AND ORDER DENYING PLAINTIFF'S
                                                                             both WMT and WMG—immediately deduced that WMS was
       MOTION TO REMAND AND REQUEST
                                                                             erroneously named as a party defendant, and that the proper
        FOR COSTS AND ATTORNEY FEES.
                                                                             defendant was instead WMG. 1
MARK A. GOLDSMITH, District Judge.
                                                                             Indeed, Plaintiff subsequently realized that he made a mistake
                                                                             in naming WMS as a party defendant. Accordingly, he filed an
                       I. INTRODUCTION
                                                                             amended complaint on March 25, 2011—while the action was
 *1 This is a personal injury and products liability case that               still pending in state court—removing WMS as a defendant
was removed to federal court on April 1, 2011. The asserted                  and adding WMG, the parent company of WMT. On April
basis for jurisdiction is diversity of citizenship pursuant                  1, 2011, WMT filed its notice of removal, stating, in part:
to 28 U.S.C. § 1332. Plaintiff Yefim Milter alleges that a                   “All Defendants consent to this removal.” On the same day,
medical device manufactured by Defendants Wright Medical                     WMG was served with the amended complaint naming it as
Technology, Inc. (“WMT”) and Wright Medical Group, Inc.                      a defendant. It is significant to note that Defendants were
(“WMG”) and implanted in Plaintiff during bilateral hip                      unaware that Plaintiff had filed an amended complaint at
replacement surgery was defective, requiring Plaintiff to                    the time they filed their notice of removal, as the amended
undergo painful revision surgery. See Am. Compl. ¶ 11                        complaint had not yet reached Defendants or their counsel.
(Dkt.8–4).

This case is currently governed by the amended complaint,                                          III. ANALYSIS
which was filed on March 25, 2011. The original complaint,
which was filed while the matter was pending in state


                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
            Case
Milter v. Wright   3:19-cv-00078-JEG-HCA
                 Medical Group, Inc., Not Reported inDocument    1 Filed
                                                     F.Supp.2d (2011)               10/21/19 Page 11 of 67


Plaintiff argues that removal was improper for two reasons:        2008). This exception applies in this case because, at the time
lack of unanimity and Defendants' purported failure to show        counsel for Defendants filed the notice of removal, WMG had
that the statutory amount in controversy is satisfied. The Court   not yet been served with the amended complaint naming it as
addresses each argument, in turn.                                  a party defendant. Thus, WMG's consent was not required.



                 A. The Rule of Unanimity                                           B. Amount in Controversy

 *2 Unanimity of consent is a judicially created rule derived      Plaintiff contends that Defendants have failed to prove by a
from the statutory language of 28 U.S.C. § 1446, which             preponderance of the evidence that the amount in controversy
prescribes the proper procedure for removal. Loftis v. United      exceeds $75,000, the jurisdictional threshold required under
Parcel Serv., Inc., 342 F.3d 509, 516 (6th Cir.2003). The          28 U.S.C. § 1332(a). In accordance with Michigan court rules,
unanimity rule requires that all defendants who have been          see M.C.R. 2.111(B)(2), neither the original complaint nor the
joined or properly served in an action to consent to, or join      amended complaint specified an exact amount in controversy;
in, a petition to remove an action to federal court. Brierly v.    it stated only that the amount at issue was more than
Alusuisse Flexible Packaging, Inc., 184 F.3d 527, 533 n. 3         $25,000. Plaintiff argues that there are not enough facts in the
(6th Cir.1999). The unanimity requirement is satisfied when        filings that were available at the time of removal to indicate
counsel for one defendant represents in the notice of removal      that the amount in controversy exceeds $75,000. Moreover,
that a co-defendant also consents to removal. See Harper v.        Plaintiff contends that the language of both the original
Autoalliance Int'l, Inc., 392 F.3d 195, 201 (6th Cir.2004).        and amended complaints contain “garden variety” damages
                                                                   assertions and thus, the amount in controversy could not be
Plaintiff argues that the rule of unanimity is unsatisfied here    readily ascertained. Plaintiff argues that because the amount
because WMG has not timely joined in the notice of removal,        in controversy has not been proven by a preponderance of the
which was filed by WMT on behalf of “Defendants.”                  evidence, the requirements for diversity jurisdiction are not
Technically speaking, “Defendants” referred to WMT and             met.
WMG (and not WMS) because, at the moment counsel filed
the notice of removal, the amended complaint naming WMG             *3 Defendants, on the other hand, counter that a fair reading
had been properly filed in state court—although it had not         of the allegations in the amended complaint—taking into
yet been received by Defendants' counsel—and was thus the          consideration the nature and extent of Plaintiff's alleged
governing complaint. Thus, at the time the notice of removal       injuries as well as evidence of similar verdicts—suggests that
was filed, WMG had been “joined ... in [the] action,” and          the amount in controversy, more likely than not, exceeds the
had properly consented to removal by counsel's statement that      $75,000 threshold.
“All Defendants consent to this removal.” Thus, the rule of
unanimity is satisfied. That counsel for Defendants had not        The Sixth Circuit has held that a removing defendant
yet received a copy of the amended complaint naming WMG            bears the burden of satisfying the amount-in-controversy
as a party defendant is of no consequence, as counsel knew         requirement. Gafford v. Gen. Elec. Co., 997 F.2d 150,
from his reading of the original complaint that WMG—and            155 (6th Cir.1993). Normally, the amount claimed by the
not WMS—was WMT's proper and intended co-defendant. 2              plaintiff in the complaint controls, but where the amount is
                                                                   unspecified, the defendant satisfies its burden by showing that
Even if the Court rejected Defendants' position that WMG had       the amount in controversy “more likely than not” exceeds
properly joined in the removal, the Court would still decline      the jurisdictional threshold. Id. at 158. For example, in
to remand the case based on the purported failure to satisfy       Green v. Clark Refining & Marketing, Inc., 972 F.Supp. 423
the rule of unanimity. Under a well known exception to the         (E.D.Mich.1997), a case in which an amount of damages was
unanimity requirement, a defendant who has not been served         unspecified in the complaint, another judge in this district held
with process at the time the notice of removal is filed need not   that the following recitation of injuries more likely than not
join in the notice of removal. See Klein v. Manor Healthcare       exceeded the $75,000 jurisdictional threshold:
Corp., 19 F.3d 1433, 1994 WL 91786, n. 8 (6th Cir.1994);
First Independence Bank v. Trendventures, L.L.C., No. 07–
CV–14462, 2008 WL 2530454, at *5 (E.D.Mich. Jan. 30,


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
            Case
Milter v. Wright   3:19-cv-00078-JEG-HCA
                 Medical Group, Inc., Not Reported inDocument    1 Filed
                                                     F.Supp.2d (2011)               10/21/19 Page 12 of 67



                                                                      • The corrosion of the metal components in Defendants'
              [Plaintiff suffered] serious and                          device allegedly resulted in the presence of “extremely
              grievous injuries to her person and                       elevated levels of toxic metals” in Plaintiff's blood.
              body, including but not limited to:
                                                                      • Plaintiff experienced an extended period of disability,
              a fracture of the left ankle, severe
                                                                        and incurred medical expenses, lost wages, and “much
              injuries to tendon and ligaments,
                                                                        physical and mental pain and suffering.”
              and other injuries to leg, foot and
              ankle ... severe and excruciating
              pain and suffering, discomfort and                    The damages in the present case, if true, are just as severe,
              mental anguish, [which] may result                    if not more severe, than those alleged in Green. There is
              in permanent and recurring episodes                   no doubt that the injuries alleged by Plaintiff herein “more
              of pain, physical restriction, and                    likely than not” exceed the $75,000 jurisdictional threshold.
              physical and mental suffering....                     Plaintiff alleges that he underwent revision surgery on his
              Plaintiff has sustained tremendous                    hip, a painful and complicated procedure. He further asserts
              pain and suffering, disability, scaring               that toxic metals were discovered in his system, and that
              [sic], and mental suffering and has                   he suffered extreme pain, necessitating hospitalization. The
              incurred great financial expenses with                Court rejects Plaintiff's argument that removal is improper
              respect to medical care and treatment,                based on failure to satisfy the amount in controversy
              hospital care, pharmaceutical and like                requirement.
              services, and those expenses will in
              all likelihood continue in the future....              *4 Plaintiff cites three cases in support of his position that
              Plaintiff has incurred a loss of earning              Defendants have not satisfied their burden with regard to the
              capacity and loss of wages....                        amount in controversy. See Garrisi v. Northwest Airlines Inc.,
                                                                    No. 10–12298, 2010 WL 3702374 (E.D.Mich.2010); Holt v.
                                                                    HMS Host USA, Case No. 09–344, 2009 WL 1794748 (M.D
                                                                    Tenn. June 18, 2009); Smith v. Phillips & Jordan, Inc., No.
Id. at 425.
                                                                    10–134, 2011 WL 250435, at *1 (E.D.Ky. Jan.24, 2011). All

In the present case, Plaintiff alleges injuries as follows:         three cases, however, are inapposite. 3

    • Revision surgery, which is described in the original
      complaint as “a painful and complicated in-patient
                                                                                        IV. CONCLUSION
      hospital procedure,” where defective components of
      the prosthetic hip were surgically removed from the           For the reasons stated above, Plaintiff's motion for remand
      plaintiff's body and replaced with new components;            and requests for costs and attorney fees (Dkt.8) is denied.

    • Hospitalization;
                                                                    SO ORDERED.
    • The corrosion of the allegedly defective device resulted
       in “severe lytic lesions” in the area of Plaintiff's femur
                                                                    All Citations
       where the device had been implanted;
                                                                    Not Reported in F.Supp.2d, 2011 WL 4360024
    • Plaintiff experienced “premature loosening” around the
       proximal femur;


Footnotes
1        Counsel for Defendants knew that WMG was WMT's intended co-defendant—and not WMS—based on the substance
         of the allegations contained in the original complaint (i.e., Defendants share a “common headquarters” and a “[common]
         website,” and are “related Delaware corporations”).




                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            3
            Case
Milter v. Wright   3:19-cv-00078-JEG-HCA
                 Medical Group, Inc., Not Reported inDocument    1 Filed
                                                     F.Supp.2d (2011)              10/21/19 Page 13 of 67


2     In a case that is factually similar to the present one, a plaintiff filed suit against a corporate defendant but misnamed it
      in the original complaint (the entity named did not exist). Defense counsel knew from the complaint that the intended
      defendant was either the existing parent company or its subsidiary (defense counsel represented both corporate entities),
      and subsequently removed the case on behalf of both entities. The plaintiff argued that removal was improper because
      the defense counsel could not have known from the erroneous pleading whether the plaintiff intended to sue the parent
      corporation or the subsidiary and could not obtain consent on behalf of both entities. The district court held that the
      removal was proper where the plaintiff's own erroneous pleading forced the defendant to remove the action based on a
      reasonable guess as to the entity the plaintiff was attempting to sue, rather than ignoring the suit on the basis that it was
      not properly named. According to the court, defense counsel was under no duty to ascertain or guess which entity the
      plaintiff intended to sue. See City of Cleveland v. Deutsche Bank Trust Co., 571 F.Supp.2d 807, 819 (S.D.Ohio 2008).
3     The complaint in Garrisi alleged only “general” damage assertions such as “shock” and “fright,” and not specific physical
      injuries. The complaint in Holt sought “back pay, front pay, compensatory damages and punitive damages” over only a
      short period of time, and no serious physical injury was alleged. Finally, the defendants in Smith relied solely upon the
      fact that the plaintiff rejected a settlement offer that was $10,000 less than the jurisdictional minimum in support of their
      argument that the amount in controversy was met. The court held that the fact that the plaintiff refused settlement, by
      itself, did not prove by a preponderance of the evidence that the amount in controversy was in excess of $75,000. Smith
      is distinguishable from the present case, as Plaintiff here has refused to stipulate that the amount in controversy is less
      than $75,000, and at the same time states that a jury may award more than that amount. Furthermore, there was no
      description of damages, much less the extensive damages alleged in the instant case.


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 14 of 67




             GROUP
            EXHIBIT
               B
                   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 15 of 67




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20472755
Notice of Service of Process                                                                            Date Processed: 10/01/2019

Primary Contact:           Debby Daurer
                           Wright Medical Technology, Inc.
                           1023 Cherry Road
                           Memphis, TN 38117

Entity:                                       Wright Medical Technology, Inc.
                                              Entity ID Number 2233123
Entity Served:                                Wright Medical Technology, Inc.
Title of Action:                              Susan K. Van Metre vs. Wright Medical Technology, Inc.
Document(s) Type:                             Notice and Complaint
Nature of Action:                             Product Liability
Court/Agency:                                 Johnson County District Court, IA
Case/Reference No:                            LACV081245
Jurisdiction Served:                          Iowa
Date Served on CSC:                           10/01/2019
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Thomas C. Verhulst
                                              319-234-1766

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 16 of 67

            E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRiCT COURT



            IN THE IOWA DISTRICT COURT IN AND FOR JOHNSON COUNTY


 SUSAN K. VAN METRE,
                                                       LAW NO.
        Plaintiff,
                                                       ORIGINAL NOTICE
 vs.

 WRIGHT MEDICAL TECHNOLOGY,
 INC.,

        Defendant.

 TO THE ABOVE-NAMED DEFENDANT: WRIGHT MEDICAL TECHNOLOGY, INC.:

         You are notified that a petition has been filed in the office of the Clerk of the Court,
 nazning you as the Defendant in this action. A copy of the Petition (and any documents filed
 with it) is attached to this Notice. The attorneys for the Plaintiff are Thomas C. Verhulst and
 Jordan M. Talstna, whose address is 620 Lafayette St., Suite 300, P.O. Box 178, Waterloo, Iowa
 50704. The attorneys' phone number is 319-234-1766; facsimile number is 319-234-1225.

        YO.0 ARE FURTHER NOTIFIED this case has been filed in a County that utilizes
electronic filing. Unless, within 20 days after service of this original notice upon you, you serve,
and within a reasonable time thereafter file a rnotion or answer, in the Iowa District Court for
Johnson County, at the courthouse 'vn Iowa City, Iowa, judgment by default wiIl be rendered
against you for the relief demanded in the petition. Please see Iowa Court Rules Chapter 16 for
information on electronic filing and Iowa Court Rules Chapter 16, division VI regarding the
protection of personaI information in court filings.

        If you require the assistance of auxiliary aids or services to participate in court because of
a disability, immediately call your district ADA coordinator at (319)-398-3920, EXT. 1105. (If
you are hearing impaired, call Relay Iowa TTY at 1-800-735-2943).



                                                      CLERK OF THE JOHNSON
                                                      COUNTY DISTRICT COURT
                                                      JOHNSON COUNTY
                                                      COURTHOUSE
                                                      IOWA CITY, IOWA 52240


                                 IMPORTANT
YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO PROTECT YOUR INTERESTS
Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 17 of 67

                 E-FILED 2019 SEP 27 4:19 PM JOHNSON - CLERK OF DISTRICT COURT




  STATE OF IOWA JUDICIARY                                                      CaSeN°•     LACV081245
                                                                               C-ounty     Johnson
  case 71tfe   SUSAN K. VAN METRE VS. WRIGHT MEDICAL TECHNOLOGY

      THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
  Therefore, unless the attached Petition and Original Nolice contains a hearing date for your appearance, or unless you obtain an
  exemption from the court, you must file your Appearance and Answer electronicalfy.


  You must register through the lowa Judicial Branch website at htto:/hvn•Av.iowacourts.state.ia.us/Efile and obtain a Iog in and
  password for the purposes of filing and viewing documents on your case and of receiving service and no6ces from the court.


  FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
  16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
  httn:/hvvrtv.iowacoun;s.state.ia.ustE6le

  FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DMSION VI OF IOWA
  COURT RULES CHAPTER 18: htto:Ihmvw,fowacourts.state:la.us/Efile




  Scheduled Hearing:




  If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
  ADA coordinator at (319) 398-3920 .(If you are hearing impaired, call Relay lowa TTY at 1-800-735-2942.)

  Date/ssued    09/27/2019 04:19:41 PM




  Dfstrfd Clerk of Johnson                     County

  /s/ Wendy Lonngren
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 18 of 67

              E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




            IN THE IOWA DISTRICT COURT IN AND FOR JOHNSON COUNTY


SUSAN K. VAN METRE,        )
                           )                         LAW NO.
      Plaintiff,           )
                           )                         PETITION AT LAW WITH
vs.                        )                         JURY TRIAL DEMAND
                           )
WRIGHT MEDICAL TECHNOLOGY, )
INC.,                     }
                           )
      Defendant.           )


        COMES NOW the Plaintiff, Susan K. Van Metre (hereinafter "PIaintiffSusan Van Metre,"

"Plaintiff Van Metre," "PlaintifP') and for her Petiti.on at Law with Jury Trial Demand against

Defendant Wright Medical Technology, Inc. ("Wright" or "Wright Medical"), a Delaware

corporation whose principal place of business is in Memphis, Shelby County, Tennessee, states as

follows:

                                    NATURE OF ACTION

       1.      This is a Petition for damages associated with metal wear debris, corrosion, and

resultant metal ions from a failed Wright Medical Conserve® metal-on-metal hip implant.

       2.      For many years, Wright has known its hip replacement device — the Wright Medical

Conserve® Total Hip System ("Conserve® Total Hip System," "Conserve® Device," or the

"Device") — was prone to fretting and corrosion, and had a propensity to prematurely fail within a

few years of implantation.

       3.      The articulating pieces (femoral ball and cup) of Wright's Device are comprised of

a cobalt and chromium ("CoCr") alloy. As designed, the Device's metal-on-metal components

generate metal debris, corrosion and metal ions, which cause dangerously elevated blood levels of
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 19 of 67

              E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




CoCr ions, adverse tissue reactions, pseudotumors, necrosis, bone loss and other adverse medical

events in patients.

        4.      As a result of the Device's defects and Wright's tortious acts/omissions, Plaintiff

Susan Van Metre and many other patients who received these Devices endured unnecessary pain

and suffering; debilitating lack of mobility; and subsequent surgeries to replace the defective

Device, giving rise to more pain and suffering, a prolonged recovery time, and an increased risk

of complications and death from surgery.

                                             PARTIES

        5.     At all relevant times hereto, Plaintiff Susan Van Metre was a resident of the State

of Iowa and later a resident of the State of Florida.

        6.     Defendant Wright Medical Technology, Inc. is a Delaware corporation, with its

principal place of business at 1023 Cherry Road, Memphis, Shelby County, Tennessee 38117.

Defendant is registered to do business in the State of Iowa and at alI times relevant hereto, did

business in the State of Iowa. Defendant Wright is a wholly owned subsidiary of Defendant Wright

Medical Group, Inc.

       7.      Defendant Wright was, at all relevant tirnes, engaged in the business of designing,

developing, manufacturing, distributing, selling, marketing and/or introducing into interstate

commerce, either directly or indirectly through third parties or related entities, various prosthetic

orthopedic products, including the Conserve' Total Hip System at issue in this civil action.

       8.      At all times relevant hereto, Wright advertised, promoted, marketed, sold and/or

distributed the defective Conserve® Total Hip System, including the Conserve® femoral head and

Conserve@ acetabular cup, throughout the United States, including the State of Iowa.




                                                 I•a
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 20 of 67

              E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




                                      FACTUAL ALLEGATIONS

    A. The Device and Its Reaulatory Fliston,

        9.      Between approximately 2003 and 2011, Wright marketed and sold several metal-

 on-metal ("MoM") hip replacement devices, two of which were the Conserve® Tota1 Hip Device

and the Conserve® Resurfacing Device.

        10.     The Conserve® Total Hip Device was developed for use in total hip replacements

and included four metal components: (1) a stem inserted into the patient's femur, (2) a neck that

connects the stem to (3) a BFH metal femoral head (which Wright called the "BFH" — for "big

femoral head" - and the A-Class BFH), and (4) an acetabular shell.

        11.    The Conserve® Total Hip Device, like all hip implant products, is regulated by the

Food and Drug Administration ("FDA") as a Class III Medical Device, pursuant to 21

U.S.C. § 360c and 21 C.F.R. § 888.3330, Prosthetic Devices.

        12.    For Class III devices, the FDA requires compliance with either the Pre-Market

Approval process ("PMA") or the section 510(k) substantial equivalence pre-market clearance

process before a manufacturer can market and sell a total hip replacement or hip resurfacing device

in the United States.

       13.     On July 1, 2002, the FDA gave Wright 510(k) clearance to market the Metal

Transcend Articulation System (Larger Sizes), which was re-branded the "Conserve" and is

referred to herein as the Conserve® Total Hip Device.

       14.     Several diffetent acetabular shells were developed for use with the Conserve®

Devices, including: the "Thick Shell" (with a 5 nun wall thickness), the "Thin Shell" (with a 3 to

4 mm walI thickness), the "Spiked Shell" (with spikes), and the "HA Shell" (with a hydroxyl




                                                3
     Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 21 of 67

                E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




 apatite coating to facilitate bony ingrowth). (K041425 (Thick Shell); K031963 (Spiked Shell);

 K042530 (HA Shell); K113322 (Thin Shell)).

          15.    Wright obtained FDA 510(k) clearance to market the Spiked Shell in 2003, the HA

 Shell in 2004, and the Thick Shell in 2004. (See id)

          16.    Wright also received FDA 510(k) clearance to market the A-Class femoral head in

2005 (K051348).

          17.    Despite that more than 90% of the acetabular shells that Wright marketed and sold

with Conserve® Devices between 2003 and 2011 were Thin Shells, Wright failed to seek FDA

510(k) clearance to market the Thin Shell until November 2011, and did not receive any FDA

clearance to market the Thin Shell until February 2012. (K113322).

          18.    By February 2012, Wright had no market for the Conserve® Hip Devices and had,

in fact, stopped marketing the Conserve® Devices in June 2011.

B.        Wrieht's History with the Device.

          19.   Wright purchased Orthomet, Inc. to obtain a stake in the new and profitable metal-

on-metal hip replacement device market. In the early 1990s, after establishing itself in small joint

orthopedics and total knee replacements, Wright decided to move into the hip replacement market.

        20.     Wright purchased Orthomet, Inc. in December 1994 because Orthomet was in the

development stages of two MoM hip systems: the Transcend Metal-on-Metal Total Hip System

(which eventuaily became the Conserve® Total Hip Device) and the Conserve® Resurfacing

Device.

       21.      Orthomet hired Dr. Harlan Ainstutz, a McKee fellow, a MoM proponent, and the

designer of the Tharies (a previous failed Zimmer resurfacing device), as the lead surgeon designer

for the Conserveo Devices.


                                                 rd
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 22 of 67

              E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        22.    As of the mid-1990s, the majority of the devices available for hip replacement

utilized a press fit metal shell with porous coating and a separate polyethylene liner with a ceramic

or metal head. Although Wright recognized that this construct was seeing good success, Wright

also recognized the substantial potential for a metal-on-metal articulation in hip replacement as an

alternative to using polyethylene.

        23.    In the late 1990s, Wright hoped to be the only orthopaedic medical device company

to offer a total resurfacing device in the United States, but because the McMinn System was

already on the market in European countries, Wright needed to move quickly to get the Conserve®

Resurfacing Device on the U.S. market.

        24.    Wright considered the Conserve® Resurfacing Device as a product that had the

potential to capture a significant market share in the United States.

       25.     In July 1993, Al Lippincott from Orthomet prepared a product initiation request for

a metaI-on-metal system, recognizing that Orthomet had an opportunity to establish itself as a

forerunner in orthopedic research with development of a new metal-on-metal hip system and could

gain a substantial market share of the hip implant market.

       26.     At that time, Orthomet recognized that several companies, including Sulzer,

DePuy, Smith & Nephew, Zimmer, and others were currently re-evaluating metal-on-metal

systems.

       27.     In November 1995, Wright Medical employees Al Lippincott and Robert L. Conta,

then Vice President of Development & Technology, attended a four-day conference, chaired by

Dr. Harlan C. Amstutz, and organized by the Joint Replacement Institute in Los Angeles. There,

industry professionals and experts held a four day MoM summit, open discussion, debate, and

dialogue about metal-on-metal hips, addressing the technology, the clinical significance of wear



                                                 5
    Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 23 of 67

                 E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




 debris, implant tribology, the need for changes, the types of studies needed to make sure they were

 safe, and similar issues.

          28.      Conclusions drawn at the MoM summit included the possibility that MoM is not a

 good alternative to polyethylene, and that more needed to be learned and studied regarding the

 risks associated with MoM bearing surfaces.

          29.      In 1995, prior to marketing the Conserve® Devices, Wright was notified by leading

 surgeons and designers of a number of major MoM risks that demanded further testing, such as:

 metal toxicity, inflammation, bone loss, allergic reaction, local tumor fonnation, systemic effects,

soft tissue necrosis, osteolysis, and blood-borne metal ions.

         30.       Wright did not conduct any studies to investigate these known risks prior to

marketing its Conserve® Devices and components, and has never performed any tests related to

most of the "hot-button" issues that forced surgeons to rej ect metal-on-metal implants in the 1970s.

C.     The Conserve Thin Shell Never Received PMA Apnroval and Was a Regulatory and
Clinical Failure.

         31.      In 2000, Wright initiated clinical studies of its Conserve® Plus Hip Resurfacing

device, which was conducted under Investigational Device Exemption ("IDE")' G990328.

         32.      In September 2003, Wright submitted a Pre-Market Approval (PMA) submission,

#P030042, for its Conserve® Plus Resurfacing I-Iip System, which utilized a Thick Shell (with a

5mm wall thickness).

         33.      Following a January 2004 inspection related to the Conservee Plus Resurfacing Hip

System PMA #P030042 and IDE study G990328, Wright was cited for failure to properly monitor

studies and failure to report adverse events.



I An IDE allows a non-cleared, non-approved medical dcvice to be used as part of a clinical study to collect data as
to safety and efficacy to support a PMA application or 510(k) premarket notification submission to the FDA.

                                                         2
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 24 of 67

                E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




          34.    Dr. Harlan Amstutz was similarly cited.

          35.    In July 2004, Wright was placed on Integrity Hold for regulatory violations related

to the Conserve® Plus Resurfacing Hip System PMA #P030042 and IDE study G990328.

          36.    Due to the FDA's Integrity Hold, Wright could not submit products for approval

without an independent third party first reviewing its submission. Wright contracted with Phiama

Consulting and Health Policy Associates to conduct a review of device submissions to ensure the

overall quality of Wright's future US regulatory submissions.

          37.    The FDA continued to institute an Integrity Hold for Wright's products for over

three years until September of 2007.

          38.    Wright further sought to add a Thin Shell (with a 3.5mm wall thickness) to its

Resurfacing PMA submission. But the clinical data from Wright's Conserve® Plus Resurfacing

Device's Thin Shell IDE cohort showed such high failures that Wright withdrew the Thin Shell

from its PMA application at least twice between 2003 and November 2011 due to the high failure

rate and lack of follow-up.

          39.   Wright's Conserve® Resurfacing Device IDE clinical study results utilizing the

Thin Shell showed a revision rate - a failure of Conserve® device requiring surgery to replace the

components - of 18.6% of the patients at 24+ months.

          40.   Nonetheless, and despite its IDE clinical studies demonstrating the Thin Shell's

clinical failure, from 2003 through 2011, Wright marketed the Consei-ve® Devices utilizing the

Thin Shell — a device never PMA approved and not 510(k) cleared by the FDA until 2012.

          41.   Wright never informed surgeons or patients that its own clinical studies revealed

that the Thin Shell caused an extraordinarily high revision rate of 18.6% at the 24 plus month

period.



                                                 7
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 25 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




         42.     The FDA found Wright had under-reported Thin Shell failures and that the Thin

 Shel]'s revision rate exceeded 33% in Wright's clinical studies.

 D.      Wright Obtained Pre-Marketing 510(k) Clearance For Some — But Not All —
 Conse»,e"-' Comnonents.

         43.    Wright sought FDA clearance to market its Conserve® Total Hip Device through

 the 510(k) "substantial equivalence" process.

        44.     A 510(k) notice is a premarket submission in which the manufacturer claims the

 submitted device is substantially equivalent to a predicate device that is already on the market.

        45.     Wright represented that its first MoM device, the Transcend (later renamed

"Conserve"), was substantially equivalent to the previously marketed McKee-Farrar device.

        46.     The McKee-Farrar device, a MoM design first used in 1960, was removed from the

market in the 1970s because of problems with osteolysis, inflammation, cystic responses, cyto-

toxic metal ions and tissue reactions necessitating revisions in 50% of the implants, according to

the designer, Dr. George McKee.

        47.     Due to the poor clinical results of the McKee-Farrar device, the FDA refused to

allow it as an acceptable predicate design and demanded testing for Wright's Metal Transcend

Articulation System (1997) submission (K964627).

        48.    The 1997 510(k) submission for the Metal Transcend Articulation System K964627

was never cleared for marketing.

        49.    In 2001, Wright obtained 510(k) clearance for its modular Metal Transcend

Articulation System, consisting of three components (a screw-fit 7(K004043), metal shell, metal

liner, and metal head) intended for use in total hip arthroplasty.

       50.     In 2002, Wright received 510(k) clearance to market the monoblock Metal

Transcend Articulation System (Larger Sizes) for use in total hip arthroplasty, utilizing a one-piece

                                                 E
     Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 26 of 67

              E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




(or "monoblock") Thick Shell (with a 5mm wall thickness) and a metal femoral head based on its

purported equivalence to the Metal Transcend Articulation System (K004043). (K021349).

        51.     In August 2005, Wright received FDA clearance to market the A-Class Conserve®

Total Femoral Head (K051348).

        52.     As Wright touted its "soon to be approved resurfacing device" to surgeons and

customer, Wright marketing personnel and agents realized that the Conserve® could be sold as a

total hip process and also had great promise for huge profits as a total hip replacement.

E.     Wright Dods?ed the FDA Throueh Inannronriate Use of a"Letter to File," In Lieu
Of the 510(lt) Proeess, For the Conserve® Thin Shel.l.

        53.     In 2003, Wright introduced its Conserve® Thin Shell (with a 3.5mm wall thickness)

to its Conserve® Devices without notification to FDA or 510(k) clearance, let alone PMA.

        54.     To avoid the FDA's premarket approval ("PMA") and 510(k) processes, Wright

used a"Letter to File," an intemal Wright decision to market the Thin Shell without notice to FDA.

This regulatory shortcut for the Consezve' Thin Shell was based on the supposed "Minor

Modification" to other substantially similar devices on the market.

        55.     Wright marketed the Conserve® Thin Shell for more than eight (8) years without

FDA notice or review, despite substantial clinical evidence coIlected through its Conserve® Plus

Resurfacing Thin Shell IDE study that the Conserve® Thin Shell had poor outcomes.

        56.    Wright later acknowledged that a design change affecting safety and efficacy to a

device is not appropriate for an internal Letter to File.

       57.     A wall thickness change from 5mm for the Conserve® Thick Shell to 3.5mm for

the ConserveO Thin Shell is a modification that affects the safety and effectiveness of the

ConserveO Deviees, yet Wright did not conduct any clinical testing beyond the failed IDE to

evaluate whether the change from a Thick Shell to a Thin Shell affected safety or efficacy.


                                                  z
     Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 27 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




         58.    Because the change from the 5mm Conserve® Thick Shell to the 3.5nun Conserve®

 Thin Shell was significant, and Wright did not account for the risk from this change in its Letter

 to File MM03-0004, Wright's decision to utilize a Letter to File in lieu of 510(k) clearance was

 incorrect.

        59.     Instead of utilizing a unilateral Letter to File, Wright was required to obtain 510(k)

 clearance to legally market the Conserve® Thin SheIl.

F.      Wright Belatedly Obtained (Post-Market) 510(k) Clearance for the Thin Shell.

        60.     In September 2011, Wright finally acknowledged that the Thin Shell design

marketed under the February 13, 2003 Letter to File "Minor Modification" presented a new worse

case (thinner shell) and therefore should have been submitted to FDA for review under the 510(k)

process before marketing and sale of the Conserve® Thin Shell beginning in 2003.

        61.    As Wright consistently collected information questioning the safety and efficacy of

its Conserve® Devices and their components, it continued to promote the Conserve® Hip Devices

using false and misleading data.

        62.    For example, Wright continued to advertise that the Conserve® A-Class Device

generated fewer metal ions even though its own studies suggested the opposite conclusion.

G.      WriQht AQPressively lYlarketed the Device as Appronriate for Active Patients.

        63.    The Conserve® Hip Device's use of BFH technology and A-Class metal was

marketed to surgeons as capable of increasing range of motion, decreasing dislocation issues,

lower wear, and biocompatibility, all of which were presented as signifieant benefits for young

and active recipients as well as anyone possessing a high-demand hip.

       64.     When Wright marketed the Conserve® Total I-lip Device to surgeons, it claimed the

device was ideai for young, very active patients because post-hip-replacement, those patients could



                                                 El
       Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 28 of 67

                   E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT



    be as active as they wanted to be, with a greater range of motion without dislocation or wear related

    concerns.

           65.       Wright hired professional tennis player and celebrity Jimmy Connors as a

    spokesperson of Wright to endorse and market the Conserve® Devices. Wright represented that

    with his new Conserve® Device, Mr. Connors was back on the tennis court in 6 weeks, a result

    that should be expected by patients who were implanted with the Conserve® Devices.

           66.      In marketing the Conserve® Devices, Wright used marketing materials (websites,

    journal ads, brochures, pamphlets, patient testimonials, endorsements, newspaper articles and

    other PR) aimed at surgeons and younger, more active consumers who wanted to return to the

    following strenuous physical activities, such as:

-                a. Surfing;

                 b. Yoga

                 c. Skiing;

                 d. Martial Arts, including competition levels;

                 e. Hockey;

                 f. Ice Skating;

                 g. Motorcycling;

                 h. Horseback rides;

                i. Tennis;

                j. Golf;

                k. Soccer;

                1. Football;

                m. Mountain climbing;



                                                    11
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 29 of 67

                E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT



              n. Running, including marathons and triathlons;

              o. Hiking;

              p. Bildng, including trail riding;

              q. Swimming;

              r. Racquetball;

              s. Active military duty;

              t. Competitive westling; and

              u. Kayaldng.

        67.      Representative ads include:




                                                            LeswdT"M&


                                                                "PftAMancn




       68.      Wright's marketing of the Conserveo Devices included the following testimonials

from patients and surgeons:




                                                   12
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 30 of 67

             E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




               (a)    "Before the surgery I couldn't run. I couldn't play soccer. Now, there's no

                      pain in the joint at all. Hip replacement gave me my life back."

               (b)    "Because the procedure allows him to be as aggressive as he wanted to be,

                      there -- there was no reason for me to tell him to hold back."

               (c)    "Some patients have been able to pursue more vigorous activities, including

                      martial arts, hockey, running marathons, even climbing Mount

                      Kilimanjaro."

               (d)    "Wright Medical which makes the Conserve® Total hip said the hip

                      replacement lasts 25 to 30 years."

               (e)    "Just six weeks after his [minimally invasive surgical] hip procedure,

                      [Jimmy Connors] completed filming for a tennis training D'VD."

       69.     When Wright marketed the Conserve® Total Hip Device to surgeons, it claimed

that the device was fully biocompatible and that the device had good longevity.

       70.    Wright also knew researchers were advising against using metal-on-metal implants

in female patients and its own internal information showed dangerously high revision rates in

women.

       71.    Nonetheless, Wright continued to aggressively market its products for use by

women.

       72.    Wright's partners at the Oxford Group (Richie Gill) reported unfavorable fmdings

on the Conserveo Devices, including a strong suggestion of pseudotumors associated with MoM

wear and recommended that Conserve® Devices not be implanted in women.




                                              13
     Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 31 of 67

              E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        73.     Wright also knew researchers were advising against putting the similar DePuy ASR

 devices in women, and that its partners in Oxford planned to publish a paper warning against MoM

 hip reswfacing in young females.

        74.    But Wright continued to market the Conserve® Devices to younger, active lifestyle

 women; including younger women engaging in competitive martial arts, ice skating, running, dirt

 biking, even those who desired to be "physically aggressive."

H.      Wright Minimized the Known Risk of Elevated Metal Ion Levels.

        75.    Wright never provided any information to surgeons regarding what was considered

a dangerous cobalt or chromiura ion level for a patient with a MoM Conserve® Device.

        76.    Wright never told surgeons about the risks and problems associated with its

Conserve® Total Hip Device, including metallosis.

        77.    The biggest concern Wright faced in selling the Conserve® Devices was the issue

of inetal ion release, as the surgeons' top concern was the metal ions.

       78.     Before, during and af$er Wright designed, developed, manufactured, marketed and

sold its Conserve® Devices, Wright knew of the principles and concerns associated with MoM

devices generating wear debris and releasing toxic cobalt and chromium heavy metal ions.

       79.     Despite its knowledge that metal ions associated with MoM hips presented

significant risks, Wright worked to convince surgeons that metal ions were not an issue with the

Conserve® Devices.

       80.     Wright was aware as of 1998 that research indicated that at three years post-

implantation, there was as much as a 5X increase in the concentration of chromium in the serum

and 8X increase in the concentration of chromium in the urine for metal-on-metal versus metal-

on-poly hip replacement devices.



                                                14
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 32 of 67

                 E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




         81.      No later than 2003, Wright recognized that metallic particulate debris is

 approximately an order of magnitude smaller than PE debris, so that even low rates of volumetric

 wear could lead to large numbers of particles.

        82.       Before, during and since Wright designed, developed, manufactured, marketed and

sold its Conserve® Devices, Wright knew that surgeons were concerned about metal ion release

 and its effects on the body.

        83.      Before, during and since Wright designed, developed, manufactured, marketed and

sold its Conserve® Devices, Wright knew patients with MoM hip implants exhibited 10 times

higher concentrations of inetal ions compared to patients with MoP hip implants.

        84.      Before, during and since Wright designed, developed, manufactured, rnarketed and

sold its Conserve® Devices, Wright knew that Cobalt and Chromium ions cause metallosis,

necrosis, inflammation, bone loss, cup loosening, ALVAL and pseudotumors.

        85.      Before, during and since Wright designed, developed, manufactured, marketed and

sold its Conserve® Devices, Wright knew there were reports that Cobalt and Chromium ions have

toxic effects.

        86.      Before, during and since Wright designed, developed, manufactured, marketed and

sold its Conserve® Devices, Wright had available literature that indicated that combined ion levels

of Cobalt and Chromium of 5 ppb generated immune suppression.

       87.       Before, during and since Wright designed, developed, manufactured, marketed and

sold its Conserveo Devices, Wright had literature available that indicated that cobalt and

Chromittm ion levels at 7 ppb were considered elevated and indicated that a patient and her

physicians should consider revision.




                                                  15
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 33 of 67

              E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        88.     Before, during and since Wright designed, developed, manufactured, marketed and

 sold its Conserve® Devices, Wright did not know how to evaluate the significance of Cobalt and

Chromium metal ion levels.

        89.     Before, during and since Wright designed, developed, manufactured, marketed and

sold its Conserve® Devices, Wright did not know what levels of Cobalt and/or Chronvum ion

levels would or could cause harm.

        90.     Before, during and since Wright designed, developed, manufactured, marketed and

sold its Conserve® Devices, Wright did not know the long term consequences to patients of

exposure to Cobalt and Chromium ions.

        91.    Despite the concems for the effects, dangers and damages potentially caused by

Cobalt and Chromium ions, and despite not knowing what ion levels would be safe, acceptable,

injurious or dangerous, Wright undertook no biocompatibility or any other testing to determine

whether metal-ion release from the Conserve® Device was safe.

        92.    Before, during and since Wright designed, developed, manufactured, marketed and

sold its Conserve® Devices, Wright never tried to determine what levels of Cobalt or Chromium

are toxic.

       93.     Before, during and since Wright designed, developed, manufactured, marketed and

sold its Conserve® Devices, Wright did no testing to assess the risk of inetal ion release or the

effects of inetal ion release on the human body.

       94.     Before, during and since Wright designed, developed, manufactured, marketed and

sold its Conserve4 Devices, Wright conducted no clinical studies to determine or evaluate the local

or systemic effect of Cobalt and Chromium ions.




                                                   I[7
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 34 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        95.     Before, during and since Wright designed, developed, manufactured, marketed and

 sold its Conserve® Devices, Wright never did any testing to detemaine the rislc posed to patients

 from exposure to Cobalt and Chromium ions.

        96.     Wright recognized that surgeons' biggest concern about the use of inetal-on-metal

hip devices was the generation of inetal ions. Therefore, Wright had to convince surgeons that

metal ions would not be an issue with the Conserve® Hip Implant.

        97.     Minimizing metal ions was a huge concern for Wright in marketing its Conserve®

Devices, so it focused extensively on minimizing metal-ion concerns through publications and

speakers.

        98.     Wright utilized consulting surgeon Key Opinion Leaders' ("KOL's") presentations

to orthopedic groups and peer reviewed data, paid-for scientific data publications, celebrity

endorsements, and sales representative training, among other avenues, to fa]sely assuage metal-

ion concems and market the Conserve® Device.

        99.    Throughout the Conserve® Devices' rnarketed lifespan, Wright consistently

boasted in its marketing that metal ions from Conserve® Device are harmless.

        100.   Wright's OrthoRecon marketing department disregarded field concerns over metal

ion issues and told surgeons that Wright had no negative reports for metal ion issues.     101.

        Wright did not inform surgeons or potential patients of its concems or lack of knowledge

regarding the release of Cobalt and Chromium ions from Conserve® Total I-Iip Implants, despite

acknowledging that surgeons and patients were concerned about the issue.

       102. Wright, as early as 2002, told its sales personnel, who were in direct contact with

surgeons that, "the effects of inetal ion release are known and have been demonstrated to be safe,"

which was the equivalent of decriminalizing metal ions.



                                                17
     Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 35 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




I.      WriQht Studied Metal Ions Solely to Support A-Class Sales.

        103.    Wright decided to run metal ion studies, not to determine safe levels of inetatl ions,

but instead to be able to market that its Conserve® Total Hip Device utilizing an A-Class femoral

head (which utilized a"harder" Cobalt and Chromium metal alloy than the standard femoral head)

would generate fewer metal ions than Wright's competitor and thus Wright could sell the A-Class

device at a higher price.

        104.    Wright aggressively marketed its A-Class metal, which it contended resulted in less

wear, less metal debris and, by implication, fewer metal ions.

        105.    Wright utilized taglines such as "Reduced Wear, Increased Longevity," "A-Class

Never Compromise," and "A Hip for Life" in marketing it's A-Class BFH technology with the

Conserve® Total Hip Device.

        106.    Wright ignored that its A-Class metal ions studies were a failure, demonstrating

that Iess wear did not translate into fewer metal ions.

        107.    Wright's internal metal ion studies conducted by key Conserve® Device KOLs and

surgeon consultants such as Paul Beaule, M.D., Josh Jacobs, M.D., and Koen DeSmet, M.D. could

not prove that the generation of less wear debris correlated with fewer metal ions, despite Wright's

touting this alleged A-Class design advantage.

J.      Wriaht's Representations.

        108. Wright marketed that the Conserveg Devices experienced acceptably low failure

rates, despite real revision rates reported via medical device registries and surgeons' actual

revisions demonstrating that the Conserveg Devices had a statistically unacceptable high failure

rate.




                                                 18
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 36 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        109. Wright has never reported the Conserve® Devices' high failure rates to surgeons,

to patients with implanted Conserve® Devices, or to the public.

        110. Wright continued to market the Conserve® Devices even as its own KOLs,

consultants, researchers and surgeons were reporting high failure rates and other problems with

the implant, and even discontinuing use of the Conserve® Devices.

        111.    Wright received complaints and reports of unacceptable failure rates of its

Conserve® Devices from Brad Penenberg, M.D., a Wright KOL, consultant, Peer-to-Peer tnainer,

premier Los Angeles surgeon and Conserve® Devices royalty recipient, who concluded the

Conserve'9 Device was not a successful product and stopped using them because of problems he

experienced with the Conserve® Devices starting in 2007.

       112. Although Patrick Fisher, Director of Hip Marketing admitted that it was significant

that Wright's most prominent, highest paid consultant thought the Conserve® Device was a failure,

Wright never shared that information with other surgeons or the public.

       113.     C. Lowry Barnes, M.D., from Little Rock, Arkansas, a Wright KOL, consultant,

and Peer-to-Peer trainer, complained about the Conserve® Devices and stopped using them.

       114.     G. Lynn Rasmussen, M.D., and his partner, Kent Samuelson, M.D., both Wright

KOLs, consultants and high-volume Conserve® Device implant surgeons in Salt Lake City, Utah,

stopped using the Conserve® Devices because of unacceptably high failure rates.

       115. Michael Andersen, M.D., a Wright KOL, product champion, Conserve® Devices

royalty recipient from Germantown, Wisconsin, had problems with the Conserve® Devices that

were known to Wright.
                                                                                     @
       116. Michael Dunbar, M.D., from Halifax, Nova Scotia, reported a 20% Conserve

Device failure rate to Wright in March 2008 and discontinued using the Conserve`"J Devices.



                                              19
     Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 37 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        117.    Edward Sparling, from Vancouver, Wasllington, a high volume Wright surgeon,

KOL, consultant and IDE participant, reported problems with the Conserve® Devices to Wright

and stopped using them in Apri12009.

        118.    Richard Weiner, M.D., from Palm Beach, Florida, a high-volume Wright surgeon,

reported high Conserve® Device failure rates to Wright, advised Wright that the Conserve®

Devices should never be implanted in women, and stopped using the Conserve® Devices.

        119.    Raymond Corpe, M.D., from Augusta, Georgia, a Wright KOL, consultant and

high-volume Wright implant surgeon, complained to Wright about the Conserve® Devices and

stopped using the Conserve® Devices.

        120.    Vincent Fowble, M.D., from Jupiter, Florida, a Wright KOL, consultant and high-

volume Wright implant surgeon, complained to Wright about the Conserve® Devices and stopped

using the Conserve® Devices.

        121.    Kace Ezzet, M.D., from La Jolia, California, reported high failure rates to Wright

and as a result, stopped using the Conserve® Devices.

        122.   Milton Smit, from Bradley, Illinois•, a Wright KOL, consultant and high-volume

Wright implant surgeon, complained to Wright about the Conserve® Devices' high failure rates

and stopped using the Conserve® Devices.

J.     Wright Ignored and Isolated Complaining Physicians.

       123.    Wright created a smokescreen by isolating and blaming surgeons who reported

failures, telling reporting surgeons that no otlier surgeons around the country were having failures.

       124.    When distributor David J. Burke reported an increase in failed Conserve Devices

to Wright, Wright told him that they were not having problems with the device and questioned

whether the surgeons at issue had followed proper surgical protocol.



                                                 20
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 38 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        125.     Wright did not reveal these surgeon complaints and decisions not to use the

Conserve® Devices to other surgeons, Wright's complaint department, Wright sales personnel or

distributors, patients or the public.

        126. Internally, Wright's less-than-robust complaint department continued to receive

complaints from all over the country regarding metal debris, reactions, pseudotumors and aseptic,

lymphocyte-dominated vasculitis-associated lesions ("ALVAL") associated with the Conserve®

Devices.

        127.    Wright received registry data that showed increasing failures of the Conserve®

Devices, including: a 2008 Australian Bone & Joint Registry Report of a 16.4% failure rate; a

2009 UK National Joint Registry Report of a 7.4% failure rate; a 2011 UK National Joint Registry

Report of a 8.35% failure rate; and a 2012 UK National Joint Registry Report of an 8.52% failure

rate at five years.

        128. In response to an Association of British Healthcare Industries ("ABHI") position

statement on MoM hip bearings, Wright acknowledged it knew from the start that the clinical

performance of early MoM devices "frequently and matter-of-factly mentioned tissue reactions,

metallosis, and revisions due to pain."

                           PLAINTIFF'S INJIIRIES AND DAMAGES

                 PLAINTIFF SUSAN K. VAN MET_RE'S CONSERVE®.HIP

       129. On or about May 15, 2009, Plaintiff Susan K. Van Metre had a Wright Conserve®

artiftcial hip implanted in her left hip ("Index Surgery") in a procedure known as a total hip

arthroplasty (or "THA.")

       130. Orthopedic surgeon Nicolas Noiseux, M.D. perfonned the Index Surgery during

which he implanted the Conserve `~ Total Hip System in Plaintiff Van Metre.



                                              PA
    Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 39 of 67

              E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT



         131. PIaintiff Van Metre's Index Surgery was performed at the University of Iowa

 Hospitals and Clinics in Iowa City, Johnson County, lowa.

        132. Dr. Noiseux did not breach any generally accepted standard of care in the field of

 orthopedic surgery in his care and treatment of Plaintiff Van Metre nor negligently caused any

 injury to Plaintiff in any of the following respects:

                (a)     In the care or treatment that he provided to Plaintiff Van Metre prior to

                        beginning the hip implant surgery;

                (b)     In the hip implant surgery he performed on Plaintiff Van Metre; or

                (c)     In the care or treatment that he provided to Plaintiff Van Metre subsequent

                        to Plaintiff's hip implant surgery.

        133. Based upon the patient population in which Wright intended its artificial hip

devices to be implanted and at the time of Plaintiff Van Metre's Index Surgery, she was an

appropriate patient to be implanted with the Conserveo Totai Hip System. Based upon information

from Wright about the benefits of the Conserve® Hip device and not disclosing the known risks

from metal ions, Dr. Noiseux recommended the Conserve® Total Hip System to Plaintiff Van

Metre and indicated that the device was appropriate for her.

        134. That had Dr. Noiseux been aware of the risks dating back to the early to mid-2000's

when Conserve® Hip Replacement Devices were first starting to be implanted, he would not have

chosen nor recommended those implants to Plaintiff.

        135. That Plaintiff Van Metre reasonably relied upon Dr. Noiseux in deciding to proceed

with hip replacement surgery and have the Conserve' Total Hip System implanted.

       136. Before or during the course of Plaintiff Van Metre's Index Surgery, Defendant

arranged for the Conserveo Tota1 F-Iip System that was implanted in Plaintiff to be delivered to



                                                 22
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 40 of 67

                 E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




 University of Iowa Hospitals and Clinics and/or Dr. Noiseux for implantation in Plaintiff Van

 Metre.

          137. Defendant, directly or through its subsidiaries or affiliates, designed, manufactured,

 distributed and sold in the United States various prosthetic orthopedic devices, including the

 Conserve® Total Hip System implanted in Plaintiff Van Metre during the Index Surgery, which

 included the following components:

          •   Wright Hip Acetabular Cup Conserve Plus 46 X 52MM-SO4981080
              Serial No.: 049810806
              Lot No. 04810806

          •   Wright Conserve Femoral Stem Profemur Z Size 3-S019774016
              Serial.No.: 019774016
              Lot No.: 019774016

          •   Wright Hip Femoral Head Conserve Medium Neck 46MM-S 128747413
              Serial No.: 128747413
              Lot No.: 12874713

These Wright components are hereinafter collectively referred to as the "Conserve® Total Hip

System" or the "Device."

          I38. At the Index Surgery, each of the components of Plaintiff Van Metre's Conserve®

Total Hip System was in substantially the same condition in all relevant respects as when they lefft

Defendant's control.

          139.   At all times relevant hereto, Plaintiff Van Metre used the Conserve® Total Hip

System implanted during the Index Surgery in a normal and reasonably foreseeable manner.

       140.      On April 28, 2011, Plaintiff Van Metre reported to Dr. Noiseux for trochanteric

bursitis-type pain in her left hip, with moderately high levels of Cobalt. A trochanteric bursa

injection was performed. If the Cobalt levels went above 7, a possible cup revision to change to a

metal on poly articulation was recommended.


                                                 23
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 41 of 67

                E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




         141.    On or about November 22, 2016, Plaintiff reported to Chancellor F. Gray, M.D. at

 Shands at the University of Florida in Gainesville, Florida for 1eft hip pain and elevated

 Cobalt/Chromium levels. Dr. Gray recommended a lefft total hip arthroplasty revision given

 Plainti$'s pain and elevated Cobalt/Chromium levels.

         142.    On or about March 2, 2017, Plaintiff entered the hospital at the University of

Florida in Gainesville, Florida for left hip revision surgery due to the failed left hip arthroplasty

("Revision Surgery'~.

         143.    Plaintiff Van Metre's Revision Surgery was necessary because t.he Device failed

due to adverse tissue reaction of inetal debris, con-osion, and resultant metal ions.

         144.    That the Revision Surgery was performed by Dr. Gray in which he removed the

failed components of Plaintiff Van Metre's Conserve® Total Hip System, replacing those

components with a ceramic on polyethylene components.

         145.    But for the fact that Conserve® Total Hip System had generated metal debris, metal

ions and corroded causing it to fail and injure Plaintiff, Plaintiff Van Metre's Device was not

otherwise in need of explanting and revision

         146.   On or about November 22, 2016, it was discovered that the Device failed due to

metal debris, corrosion and resultant metal ions, due to the metal on metal design between the

articulating surfaces, causing continuing and otherwise irreversible physical injury to Plaintiff Van

Metre.

         147.   On or about November 22, 2016, the Conserves Total Hip System implanted in

Plaintiff Van Metre's left hip was discovered to have failed as a direct and proximate result of the

actions, conduct, negligence and breach of duties of the Defendant, as alleged in this Petition.




                                                24
  Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 42 of 67

             E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




       148. The Conserve® Total Hip System (and its components), which include the Device

implanted in I'laintiff Van Metre, was not merchantable and was unreasonably dangerous for its

intended and/or reasonably foreseeable uses in that:

               (a)     It was and is unreasonably dangerous under Iowa's product liability laws as

       a result of one or more or a combination of the following:

                       (i)        The Conserve® Total Hip Implant System was

                                  manufactured/designed in such a way as to generate CoCr rnetal

                                  debris, corrosion and resultant CoCr metal ions, thereby increasing

                                  the potential for failure;

                       (ii)      The components were manufactured/designed in such a way as to

                                 make the articulating surfaces of the components susceptible to

                                 fretting and corrosion, thereby increasing the potential for failure;

                                 and

                      (iii)      There may be other conditions or defects yet to be determined.

              (b)     1t was dangerous to an extent beyond which could be contemplated by the

      ordinary consumer with the ordinary knowledge common to the community as to its

      characteristics in that:

                      (i)        The ordinary consumer would not contemplate the Device would

                                 create metal debris, metal ions and corrosion or that premature

                                 revision surgery would become necessary only seven (7) years after

                                 implantation; and


                     (ii)        The ordinary consumer would not contemplate that the ordinary

                                 activities of daily living would result in the Device releasing harmfiil

                                                   25
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 43 of 67

                 E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




                                metal ions and metal debris in the consumer's body that cause

                                adverse tissue reactions and other medical complications.

          149.    The Device was not tested in design and development under conditions that were

known would be encountered in the normal in vivo patient environment over substantial periods

of time.

        150.      The Device was not tested in design and development under the nonnal in vivo

patient environmental conditions that were known would be encountered during normal use of the

Device.

        151.     The Device was not tested for the FDA Section 510(k) Premarket Notification

Process under conditions that were known would be encountered in the normal in vivo patient

environment.

       152.      Wright's testing of the Device did not adhere to or meet FDA guidance.

       153.      Wright knew the Device was failing from fretting and corrosion of the articulating

surface prior to the day Wright provided its 510(k) submission to the FDA.

       154.      Wright knew the Device was failing at higher than expected rates from fretting and

corrosion of the articulating surface prior to the date of its implantation in Plaintiff Van Metre

during the Index Surgery.

       155.      Wright knew the Device was failing at higher than expected rates due to fretting

and corrosion prior to the date of Plaintiff Van Metre's Revision Surgery, during which it was

discovered that Plaintiff suffered from adverse tissue reaction to metal debris, metal ions and

corrosion.




                                                26
 Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 44 of 67

              E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTR{CT COURT




        156. Prior to the Index Surgery, Wright did not warn patients, surgeons, customers, or

 its sales representatives/distributors that the Device was known to be failing from metal debris and

 corrosion at higher than expected rates.

        157. On or about November 22, 2016, Plaintiff Van Metre discovered the Device

 implanted in her left side failed due to adverse tissue reaction from metal debris, metal ions and

corrosion as a result of one or more or a combination of the foregoing unreasonably dangerous

conditions.

        158. As a direct and proximate result of the failure of the Conserve® Total Hip System,

Plaintiff Van Metre has sustained injuries and damages, including, but not limited to:

                (a)    Surgeries to remove and replace the failed prosthesis;

                (b)    Past and future pain and anguish, both in mind and in body;

                (c)    Permanent diminishment of her ability to participate in and enjoy the afPairs

                       of life;

                (d)    Medical bills associated with the revision surgery and recovery therefrom;

                (e)    Future medical expenses;

                (fl    Loss of enjoyment of life;

                (g)    Loss of past and future earnings and earning capacity;

                (h)    Disfigurement; and

                (i)    Physical impairment and complications, including kidney damage and

                      anemia.

              FEDERAL STATUTORY AND REGULATORY REOUfRENIENTS

       159. Pursuant to federal law, a medical device is deemed to be adulterated if, among

other things, it fails to meet established performance standards, or if the methods, facilities or



                                                27
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 45 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




 controls used for its manufacture, packing, storage or installation are not in conformity with federal

 requirements. 21 U.S.C. § 351.

        160.    Pursuant to federal law, a device is deemed to be misbranded if, among other things,

 its labeling is false or misleading in any particular, or if it is dangerous to health when used in the

 manner prescribed, recommended or suggested in the labeling thereof. 21 U.S.C. § 352.

        161.    Pursuant to federal law, manufacturers are required to comply with FDA regulation

of inedical devices, including FDA requirements for records and reports, in order to prevent

introduction of inedical devices that are adulterated or misbranded, and to assure the safety and

effectiveness of inedical devices. In particular, manufacturers must keep records and make reports

if any medical device may have caused or contributed to death or serious injury, or if the device

has malfunctioned in a manner likely to cause or contribute to death or serious injury. Federal law

also mandates that the FDA establish regulations requining a manufacturer of a medical device to

report promptly to FDA any correction or removal of a device undertaken to reduce a risk to health

posed by the device, or to remedy a violation of federal law by which a device may present a risk

to health. 21 U.S.C. § 360(i).

        162.    Pursuant to federal law, the Secretary of Health and Human Services may prescribe

regulations requiring that the methods used in, and the facilities and controls used for, the

manufacture, pre-production design validation (including a process to assess the performance of a

device, but not including an evaluation of the safety or effectiveness of a device), packaging,

storage and installation of a device conform to current good manufacturing practice, as prescribed

in such regulations, to assure that the device will be safe and effective and otherwise in compliance

with federal law.




                                                  28
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 46 of 67

                  E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




           163.    The regulations requiring conformance to good manufacturing practices are set

 forth in 21 C.F.R. § 820, et seq. As explained in the Federal Register, because the Current Good

 Manufacturing Practice (CGMP) regulations must apply to a variety of inedical devices, the

 regulations do not prescribe the details for how a manufacturer must produce a device. Rather, the

 quality system regulations provide a framework of basic requirements for each manufacturer to

 use in establishing a quality system appropriate to the devices designed and manufactured and the

manufacturing processes employed. Manufacturers must adopt current and effective methods and

procedures for eaeh device they design and manufacture to comply with and implement the basic

requirements set forth in the quality system regulations.

           164.    Pursuant to 21 C.F.R. § 820.1(c), the failure to comply with any applicable

provision in Part 820 renders a device adulterated under section 501(h) of the Federal Drug &

Cosmetic Act ("the Act'). 21 U.S.C. § 351.

           165.   Pursuant to 21 C.F.R. § 820.5, each manufacturer shall establish and maintain a

quality system that is appropriate for the specific medical device designed or manufactured.

"Quality system" means the organi2ational structure, responsibilities, procedures, processes and

resources for implementing quality management. 21 C.F.R. § 820.3(v).

        166.      Pursuant to 21 C.F.R. § 820.22, each manufacturer shall establish procedures for

quality audits and conduct such audits to assure that the quality system is in compliance with the

established quality system requirements and to determine the effectiveness of the quality system.

       167.       Pursuant to 21 C.F.R. § 820.30(a), each manufacturer shail establish and maintain

procedures to control the design of the device in order to ensure that specified design requirements

are met.




                                                 29
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 47 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        168. Pursuant to 21 C.F.R. § 820.30(d), each manufacturer shall establish and maintain

 procedures for defining and documenting design output in terms that allow an adequate evaluation

 of conformance to design input requirements.

        164. Pursuant to 21 C.F.R. § 820.30(e), each manufacturer shall establish and maintain

 procedures to ensure that formal documented reviews of the design results are planned and

 conducted at appropriate stages of the device's design development.

        170.    Pursuant to 21 C.F.R. § 820.30(f), each manufacturer shall establish and maintain

procedures for verifying the device design to confirm that the device design output meets the

design input requirements.

        171.    Pursuant to 21 C.F.R. § 820.30(g), each manufacturer shall establish and maintain

procedures for validating the device design. Design validation shall be performed under defined

operating conditions on initial production units, lots or batches, or their equivalents. Design

validations shall ensure that devices conform to defined user needs and intended uses and shall

include testing of production units under actual or simulated use conditions.

       172.    Pursuant to 21 C.F.R. § 820.30(h), each manufacturer shall estabtish and maintain

procedures to ensure that t.he device design is correctly translated into production specifications.

       173.    Pursuant to 21 C.F.R. § 820.30(i), each manufacturer shall establish and maintain

procedures for the identification, documentation, validation or where appropriate verification,

review and approval of design changes before their implementation.

       174.    Pursuant to 21 C.F.R. § 820.70(a), each manufacturer shall develop, conduct,

control and monitor production processes to ensure that a device conforms to its specifications.

Where deviations from device speci fications could occur as a result of the manufacturing process,




                                                30
    Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 48 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




 the manufacturer shall establish and maintain process control procedures that describe any process

 controls necessary to ensure conformance to specifications. Such process controls shall include:

                (a)     Documented instructions, standard operating procedures (SOPs) and

         methods that define and control the manner of production;

                (b)     Monitoring and control of process parameters and component and device

         characteristics during production;

                (c)     Compliance with specified reference standards or codes;

                (d)    The approval of processes and process equipment; and

                (e)    Criteria for workmanship which shall be expressed in documented

        standards or by means of identified and approved representative samples.

        175.    Pursuant to 21 C.F.R. § 820.70(b), each manufacturer shall establish and maintain

procedures for changes to a specification, method, process or procedure.

        176.    Pursuant to 21 C.F.R § 820.70(c), each manufacturer shall establish and maintain

procedures to adequately control environmental conditions that could reasonably be expected to

have an adverse effect on product quality, including periodic inspection of environmental control

system(s) to verify that the system, including necessary equipment, is adequate and functioning

properl y.

        177.   Pursuant to 21 C.F.R. § 820.70(e), each manufacturer shall establish and maintain

procedures to prevent contamination of equipment or product by substances that could reasonably

be expected to have an adverse effect on produce quality.

        178.   Pursuant to 21 C.F.R. § 820.70(g), each manufacturer shall ensure that all

equipment used in the manufacturing process meets specified requirement and is appropriately

designed, constructed, placed and installed to facilitate maintenance, adjustment, cleaning an use.



                                                31
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 49 of 67

                E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




         179.    Pursuant to 21 C.F.R. § 820.70(h), each manufacturer shall establish and maintain

 procedures for the use and removal of manufacturing material which could reasonably be expected

 to have an adverse effect on product quality to ensure that it is removed or limited to an amount

 that does not adversely affect the device's quality.

        180.     Pursuant to 21 C.F.R. § 820.70(i), when computers or automated data processing

 systems are used as part of production or the quality system, the manufacturer shall validate

 computer sofftware for its intended use according to an established protocol.

        181.     Pursuant to 21 C.F.R § 820.72, each manufacturer shall ensure that all inspection,

measuring and test equipment, including mechanical, automated or electronic inspection and test

equipment, is suitable for its intended purposes and is capable of producing valid results. Each

manufacturer shall establish and maintain procedures to ensure that equipment is routinely

calibrated, inspected, checked and maintained.

        182.    Pursuant to 21 C.F.R. § 820.75(a), where the results of a process cannot be fully

verified by subsequent inspection and test, the process shall be validated with a high degree of

assurance and approved according to established procedures. "Process validation" means

establishing by objective evidence that a process consistently produces a result or product meeting

its predeternuned specifications. See 21 C.F.R. § 820.3(z)(1).

        183.    Pursuant to 21 C.F.R. § 820.75(b), each manufacturer shall establish and maintain

procedures for monitoring and control of process parameters for validated processes to ensure that

the specified requirements continue to be met. Each manufacturer shall ensure that validated

processes are performed by qualified individuals.

       184.     Pursuant to 21 C.F.R. § 820.90, each manufacturer shall establish and maintain

procedures to control product that does not conform to specified requirements.



                                                 32
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 50 of 67

              E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        185. Pursuant to 21 C.F.R. § 820.100, each manufacturer shall establish and maintain

 procedures for implementing corrective and preventive action. The procedures shall include

 requirements for:

                (a)    Analyzing processes, work operations, concessions, quality audit reports,

        quality records, service records, complaints, returned product, and other sources of quality

        data to identify existing and potential causes of nonconforming product or other quality

        problems;

                (b)    Investigating the cause of nonconformities relating to product, processes

        and the quality system;

                (c)    Identifying the action(s) needed to correct and prevent recurrence of

        nonconforming product and other quality problems;

               (d)     Verifying or validating the con ective and preventative action to ensure that

        such action is effective and does not adversely affect the finished device;

               (e)     Implementing and recording changes in methods and procedures needed to

        correct and prevent identified quality problems;

               (f)     Ensuring that information related to quality problems or nonconfonning

       product is disseminated to those directly responsible for assuring the quality of such

       product or the prevention of such problems; and

               (g)     Submitting relevant information on identified quality problems, as well as

       corrective and preventative actions, for management review.

       186. Upon information and belief Wright's Conserve® Total Nip System is adulterated

ptirsuant to 21 U.S.C. § 351 because, among other things, it failed to meet established performance




                                                33
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 51 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




standards and/or the methods, facilities or controls used for its manufacture, packing, storage or

installation are not in conformity with federal requirernents. See 21 U.S.C. § 351.

        187.    Upon information and belief, Wright's Conserve® Total Hip System is misbranded

because, among other things, it is dangerous to health when used in the manner prescribed,

recommended or suggested in the Iabeling thereof. See 21 U.S.C. § 352.

        188.    Upon infonnation and belief, Wright's Conserve® Total Hip System is adulterated

pursuant to 21 U.S.C. § 351 because Wright failed to establish and maintain CGMP for its

Conserve® Total Hip System, including components, in accordance with 21 C.F.R. § 820, et seq.,

as set forth above.

        189.    Upon informat.ion and belief, Wright failed to establish and maintain CGMP with

respect to the quality audits, quality testing and process validation for its Conserve® Total Hip

System, including its components.

        190.    As a result of Wright's failure to establish and maintain CGMP as set forth above,

Wright's Conserve® Total Hip System was defective and failed, resulting in injuries to Plaintiff

Susan Van Metre.

        191.    If Wright had complied with the federal requirements regarding CGMP, Wright's

Medical Conserve® Total Hip System would have been manufactured and/or designed properly

such that it would not have resulted in injuries to Plaintiff Van Metre.

       192.     Plaintiff Van Metre's injuries were both factuaIly and proximately caused by the

Defendant's defective Conserve g Total Hip System.

       193.     Plaintiff Van Metre's injuries were both factually and proximately caused by the

Defendant's unreasonably dangerous Conserve® Totai Hip System.




                                                34
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 52 of 67

                E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




         194.    Plaintiff Susan Van Metre further shows that she is entitled to recover for all

 noneconomic and compensatory damages allowed by law, including, but not limited to, pain and

 suffering that she has incun;ed as a result of the defective product, the follow-up surgeries,

 rehabilitation, and constant pain and anemia that occurs as a result of the failure of the Device.

                                             LIABILITY

      COUNT 1— NEGLIGENT DESIGN AND FAILURE TO WARN OR INSTRUCT

        195.     Plaintiff incorporates by reference as if fully set forth herein, the facts alleged in

paragraphs 1-194 of this Petition.

        196.     Wright owed a duty of reasonable care to the general public, including Plaintiff

Susan K. Van Metre, when it designed, manufactured, assembled, inspected, tested, marketed,

placed into the stream of commerce, and sold the Conserve® Total Hip System, to protect users

from an unreasonable risk of harm when using the Device for its intended purpose, in a reasonably

foreseeable manner.

        197.    Wright breached this duty by designing, manufacturing, assembling, inspecting,

testing, marketing, distributing and selling the Conserve® Total Hip System in a defective and

unreasonably unsafe condition including, but not limited to, its foreseeably appreciated risk of

harm from the device's propensity for fretting, corrosion and failure. A reasonably prudent

medical device manufacturer would not have acted in this manner.

       198.     Likewise, Wright owed Plaintiff a duty of reasonable care to discover the defects

and to inform and/or warn her or her implanting surgeon of the defects once they were discovered,

and Defendant failed to wam of the dangers inherent in the reasonably foreseeable use of the

ConserveO Total Hip System, further placing Plaintiff at risk for harm and injury.




                                                 35
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 53 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        199.    Wright failed to exercise ordinary care in the design, formulation, manufacture,

 sale, testing, quality assurance, quality control, labeling, warning, marketing, promotions and

 distribution of the Conserve® Total Hip System. Wright knew or should have known that these

 products cause significant bodily harrn and were not safe for use by consumers, and/or through

 failure to comply with federal requirements.

        200.    Wright, furthermore, in advertising, marketing, promoting, packaging and selling

the Device negligently misrepresented material facts regarding its safety, efficacy and fitness for

human use by claiming the Device was fit for its intended purpose when, in fact, it was not.

        201.    Wright, in advertising, marketing, promoting, packaging and selling the Device,

negligently misrepresented material facts regarding its safety, efficacy and fitness for human use

by claiming the Device had been adequa'tely and reliably tested when, in fact, it had not.

        202.    Wright, in advertising, marketing, promoting, packaging and selling the Device,

negligently misrepresented material facts regarding its safety, efficacy and fitness for human use

by claiming the risk of serious adverse events and/or effects from the Device was comparable to

that of other hip replacements systems when, in fact, it was not.

       203.    Wright, in advertising, marketing, promoting, packaging and selling the Device,

negligently misrepresented material facts regarding its safety, efficacy and fitness for human use

by claiming the Device had not caused or contributed to serious adv.erse events and/or effects

requiring the premature revision surgery to replace and/or repair the Device when, in fact, it had.

       204.    Wright knew or had reason to know that Plaintiff Van Metre, as a member of the

general public for whose use the Device was placed into interstate commerce, would be likely to

use the Device in a manner described in this Petition.




                                                36
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 54 of 67

                E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




         205.     Wright knew or should have known of the dangers associated with the manner and

 circumstances of Plaintiff Van Metre's foreseeable use of the Device, which dangers would not be

 obvious to the general public.

         206.    Despite the fact that Wright knew or should have known that the Conserve® Total

 Hip System posed a serious risk of bodily harm to consumers, Wright continued to manufacture

 and market the Device for use by consumers and/or continued to fail to comply with federal

 requirements.

        207.     Wright knew or should have known that consumers such as Plaintiff Van Metre

would foreseeably suffer injury as a result of Wright's failure to exercise ordinary care as described

above, including the failure to comply with federal requirements.

        208.     Wright's conduct, as described above, including, but not limited to, its failure to

adequately test and warn as well as its continued marketing and distribution of the Conserve® Total

Hip System when it knew or should have known of the serious health risks these Devices created

and/or the failure to comply with federal requirements, was and is negligent.

        209.     As a direct and proximate result of Wright's negligence, including negligent testing,

failure to warn and misrepresentations, Plaintiff Van Metre suffered serious physical injury, harni,

damages, and economic loss and will continue to suffer such hanm, damages and economic loss in

the future.

        210.     As a direct and proximate result of Wright's negligence, Plaintiff Van Metre has

suftered and will continue to suffer injuries, damages and losses, and is entitled to compensatory

daniages in an amount to be determined by the trier of fact.

       211.      Wright was negligent in the particulars set forth in this Petition, and such

negligence was a direct and proximate cause of the incident and injuries set forth herein.



                                                  37
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 55 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




               COUNT 2— STRICT PRODUCTS LIABILITY: DEFECTIVE DESIGN

        212.    Plaintiff incorporates by reference as if fully set forth herein the facts alleged in

 paragraphs 1-194 ofthis Petition.

        213.    Plaintiff was damaged by the defective Conserve® Total Hip System.

        214.    Wright was engaged in the business of manufacturing, selling and distributing the

 Conserve® Total Hip System.

        215.    The Wright Conserve® TotaI Hip System used in Plaintiff Van 1Vfetre's hip

replacement surgery was supplied in a defective condition in its design, such that it would generate

metal debris, metal ion cast off and corrosion at the articulating surface, rendering it unreasonably

dangerous.

        216.    Wright had a duty to place into the stream of conunerce, manufacture, distribute,

market, promote and sell the Conserve® Total Hip System so that it was neither defective nor

unreasonably dangerous when put to the use for which it was designed, rnanufactured, distributed,

marketed and sold.

        217.   On and prior to May 15, 2009, Wright was engaged in the business of designing,

manufacturing, marketing, distributing and selling orthopedic hip implants and did design,

manufacture, distribute, market and sell the Device.

       218.    Wright did in fact manufacture, sell, distribute, supply and/or promote the Device

to Plaintiff Van Metre and her implanting physician. Wright expected the Device it was selling,

distributing, supplying, manufacturing and/or promoting to reach, and which did in fact reach,

implanting physicians and consumers in the State of Iowa including Plaintiff Van Metre and her

implanting physician, without substantial change in the condition.




                                                38
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 56 of 67

                E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




           219. At the time the Device left the possession of Wright and the time the Device entered

 the stream of commerce, it was in an unreasonably dangerous or defective condition. These defects

 include, but are not limited to, the following:

                  (a)    The Devit;e was not reasonably safe as intended to be used;

                  (b)    The Device had an inadequate design for the purpose of hip

                         replacement;

                  (c)    The Device contained unreasonably dangerous design defects,

                         including an inherently unstable and defective design, to include the

                         use of Cobalt and Chromium metal alloys (i.e. a CoCr modular Head

                         and CoCr acetabular cup) as the articulating surface, which resulted

                         in an unreasonably high probability of early fai.lure;

                 (d)     The Device's unstable and defective design resulted in a hip

                         prosthesis which had risks which exceeded the benefits of the

                         medical device;

                 (e)     The Device was not appropriately or adequately tested before its

                         distribution; and

                 (f)    The Device has an unreasonably high propensity for metal debris and

                        fretting corrosion under normal and expected use of the Device.

          220. At the time of Defendant's initial design, manufacture, marketing and sale of the

Device, a safer, feasible, alternative safer design for the Device was known and available to

Wright, including, but not limited to, a titanium shell with a polyethylene liner acetabular cup

design.




                                                   39
    Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 57 of 67

                E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




         221.      At the time of and subsequent to Wright's initial design, manufacture, marketing

 and sale of the Device, including prior to the time of Plaintiff Van Metre's initial hip implant

 surgery, Wright had the ability to eliminate the unsafe character of the Device without impairing

 its usefulness.

        222.       Wright's Conserve® Total Hip System Devices, were, therefore, defective in design

 or formulation in that, when they left Wright's hands, the foreseeable risk of harm from the product

 exceeded or outweighed the benefit or utility of the Device's particular design or formulation,

 and/or it was more dangerous than an ordinary consumer would expect, and/or it failed to comply

 with federal requirements for these medical devices.

        223.       The foreseeable risks associated with the design or formulation of the Wright

Conserve® Total Hip System devices include, but are not limited to, the fact that the design or

formulation of the Conserve® Total Hip System Devices is more dangerous than a reasonably

prudent consumer would expect when used in an intended or reasonably foreseeable manner,

and/or it failed to comply with federal requirements.

        224.       As a direct and proximate result of Plaintiff Van Metre's use of Wright's Conserve®

Total Hip System Device, as manufactured, designed, sold, supplied, marketed and introduced into

the stream of commerce by Wright and/or its failure to comply with federal requirements, Plaintiff

Van Metre has suffered serious physical injury, harm, damages and economic loss and will

continue to suffer such harm, damages and economic loss in the future.

        225.    As a direct and proximate result of Wright's defective product and tortious conduct

as set forth herein, Plaintiff Van Metre has suffered and will continue to suffer injuries, damages

and losses, and is entitled to compensatory damages in an amount to be determined by the trier of

fact.



                                                   40
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 58 of 67

                 E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




          226.    The Conserve® Total Hip System's defective condition proximately caused

 Plaintiff Van Metre's damages.

            COUNT 3— STRICT PRODUCTS LIABILITY: MANUFACTURING DEFECT

          227.    Plaintiff incorporates by reference as if fully set forth herein the facts alleged in

paragraphs 1-194 of this Petition.

          228.    Plaintiff Susan K. Van Metre was damaged by the defective Conserve® Total Hip

System.

          229.    Wright was engaged in the business of manufacturing, selling and distributing the

Conserve® Total Hip System.

        230.      The Conserve® Total Hip System used in Plaintiff Van Metre's hip replacement

surgery was supplied in a defective condition in its manufacture, such that it would generate metal

debris, fretting and corrosion at the head cup interface, rendering it unreasonably dangerous.

        231.      The Conserve® Total Hip System's defective condition proximately caused

Plaintiff's damages.

                 COUNT 4— STRICT PRODUCTS LIABILITY: FAIL.URE TO WARN

       232.      Piaintiff incorporates by reference as if fully set forth herein the facts alleged in

paragraphs 1-194 of this Petition.

       233.      Plaintiff Susan K. Van Metre was damaged by the defective Conserve© Total Hip

System.

       234.      Wright was engaged in the business of manufacturing, selling and distributing the

Conserve"') Total Hip System.

       235.      At all times relevant herein, Wright was engaged in the design, development,

testing, manufacturing, marketing and sale of the Conserve" Total I-Hip System devices.



                                                  41
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 59 of 67

                E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




         236.    Wright designed, manufactured, assembled and sold the Conserveo Total Hip

 System devices to medical professionals and patients knowing that they would then be implanted

 in patients in need of hip prosthesis.

         237.    Wright distributed and sold the Conserve® Total Hip System devices in a condition

 such that when they left its place of manufacture, in their original form of manufacture, they

 included the defects described herein.

         238.    The Conserve® Total Hip System devices were expected to and did reach Plaintiff

Van Metre and her implanting surgeon, Nicolas Noiseux, without substantial change or ad}ustment

in their condition as manufactured and sold by Wright.

         239.    Defendant's Conserve'o Total Hip System devices designed, developed, tested,

manufactured, marketed and sold or otherwise placed into the stream of commerce by Wright were

iun a dangerous and defective condition and posed a threat to any user or consumer of the Conserve®

Total Hip System devices.

        240.     At all times relevant herein, Plaintiff Van Metre was a person whom Wright should

have considered to be subject to the harm caused by the defective nature of the Conserve® Total

Hip System devices.

        241.     Wright's Devices were implanted and used in the manner for which they were

intended.

        242.    The Device's use has resulted in severe physical, emotional and other injuries to

Plaintiff.

        243.    Wright knew or should have known through testing; adverse event reportiiig or

otherwise that its Conserve` 'l'otal Hip System devices created a high risk of bodily injuwy and

serious harm.



                                                42
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 60 of 67

               E-FILED 2419 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        244.       Wright had a duty to warn its sales representatives/distributors, implanting

surgeons such as Dr. Noiseux and patients such as Plaintiff Van Metre, and Wright breached its

duty in failing to provide adequate and timely warnings or instructions regarding its Conserve®

Total Hip System devices and their known defects.

        245.       Wright, furthermore, breached its duty to warn at pre-surgery and/or post-surgery

by (a) failing to adequately communicate the warning to Defendants' sales

representatives/distributors and/or to the ultimate users, i.e., Plaintiff Van Metre and/or her

implanting physician; and/or (b) by failing to provide an adequate waming of the Device's

potential risks.

       246.        Adequate efforts to communicate a waming to the ultimate users were not made by

Wright (or its sales representatives/distributors) and, to the extent a warning was communicated

by Wright, the warning was ina.dequate.

       247.    The warnings (pre-surgery and/or post-surgery) to Plaintiff Van Metre and her

implanting physician about the dangers the Device posed to consumers were inadequate.

Examples of the lack and/or inadequacy of Wright's warnings include, but are not limited to, one

or more of the following particulars:

               (a)       The Device contained wamings insufficient to alert Plaintiff Van

                         Metre and Plaintiff's physicians as to the unreasonably high failure

                         rate and propensity for generating metal wear debris, metal ion cast

                         off and corrosion, associated with the Device, subjecting Plaintiff

                         Van Metre to risks which exceeded the benefits of the Device;

               (b)       The Device contained misleading warnings emphasizing the efficacy

                         of the Device while downplaying the risks associated with it,



                                                  43
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 61 of 67

                 E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




                         thereby making use of the Device more dangerous than the ordinary

                         consumer would expect;

                  (c)    The Device contained insufficient and/or incorrect warnings to alert

                         consumers, including Plaintiff Van Metre, through its prescribing

                         physicians regarding the risk, scope, propensity, frequency, duration

                         and severity of the adverse events associated with the Device;

                  (d)    'The Device's warnings and instructions did not disclose that it was

                         inadequately tested;

                  (e)    The Device's warnings and instructions failed to convey adequate

                        post-marketing wannings regarding the risk, severity, propensity,

                        frequency, scope and/or duration of the dangers posed by the

                        Device; and

                 (f)    The Device's instructions were insufficient to alert physicians and

                        consumers to the dangers it posed and to give them the information

                        necessary to avoid or mitigate those dangers.

        248.     Plaintiff Van Metre used the Device for its intended purpose, i.e., hip replacement.

        249.     Plaintiff Van Metre could not have discovered any defect in the Device through the

exercise of due care.

       250.      Wright, as designer, developer, manufacturer, marketer and distributor of inedical

devices is held to the level of knowledge of an expert in the field.

       251.      Plaintiff Van Metre and her implanting physician did jiot have substantially the

same knowledge about the Device as Wright who was the designer, manufacturer, and distributor

of the Device.



                                                 44
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 62 of 67

                E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        252.     Wright reasonably should have known if its Device was unsuited for active

 individuals such as Plaintiff Van Metre.

        253.     As a direct and proximate result of Wright's failure to adequately communicate a

 waming,and/or failure to provide an adequate waming and other wrongful conduct as set forth

 herein, Plaintiff Susan K. Van Metre has sustained and will continue to sustain severe physical

 injuries, severe emotional distress, mental anguish, economic losses and other damages, as set

forth herein.

        254.     As a direct result of Wright's failure to wam and/or inadequate warning and

Defendant's other tortious conduct, Plaintiff Van Metre has suffered serious physical injury, harm,

damages and economic loss and will continue to suffer such harm, damages and economic loss in

the future.

        255.    As a direct and proximate result of Wright's failure to warn and/or inadequate

warning and its other tortious conduct, as set forth herein, Plaintiff Van Metre has suffered and

will continue to suffer injuries, damages and losses, and is entitled to compensatory damages in an

amount to be detemvned by the trier of fact.

                          COUNT 5 — NEGLIGENT MISREPRESENTATION

       256.     Plaintiff incorporates by reference as if fully set forth herein the facts alleged in

paragraphs 1-194 of this Petition.

       257.     Wright had a duty to accurately and truthfully represent to the medical community,

Plaintiff Susan K. Van Metre, and the public that the Conserve® Total Hip System had not been

adequately tested nor found to be safe and effective for the treatment of patients requiring a hip

replacement. lnstead, Wright made representations about the Device that it, at a minimum, should

have known to be false.



                                                !I.~
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 63 of 67

                E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




         258.    Wright negligently misrepresented to the medical community, implanting

 orthopedic surgeon Dr. Noiseux, Plaintiff Van Metre, and the public that the Conserve® Total Hip

 Cooper, Plaintiff Van Metre, and the public the material facts that it knew or should have known

 regarding the risks of the Conserve® Total Hip System, Plaintiff and/or Plaintiff's healthcare

 provider(s) would not have utilized Wright's Conserve® Total Hip System.

        259.     As a direct and proximate result of Wright's negligent misrepresentations, Plaintiff

Van Metre has experienced significant mental and physical pain and suffering, has sustained

permanent injury, has undergone medical treatment and will likely undergo further medical

treatment and procedures, has suffered financial or economic loss, inciuding, but not limited to,

obligations for medical services and expenses, and other damages.

                                COUNT 6— FRAUD BY CONCEALMENT

        260.     Plaintiff incorporates by reference as if fully set forth herein the facts alleged in

paragraphs 1-194 of this Petition.

        261.    Wright had a duty to accurately and truthfully represent to the medical community,

Plaintiff Susan K. Van Metre, and the public that Wright Medical Conserve® Total Hip System,

had not been adequately tested and found to be safe and effective for the treatment of patients

requiring a hip replacement. Instead, Wright knew, but deliberately failed to communicate this to

Plaintiff, or Plaintiff s surgeon.              1

        262.    Wright had a duty to inform, but fraudulently concealed from the medical

community, implanting orthopedic surgeon Dr. Noiseux, Plaintiff, and the public that the Wright

Medical ConserveO Total Hip System had an unreasonable and dangerous risk of generating metal

debris and metal ions causing bodily injury.




                                                 46
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 64 of 67

               E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




        263.    Wright knew of the risk of inetal debris and coi-rosion and resulting bodily injury

 present in the device implanted in Plaintiff, while neither Plaintiff nor Plaintiff's implanting

 surgeon had this information. Neither Plaintiff nor implanting surgeon could have discovered this

 infonmation through reasonable diligence.

        264.    Wright had a duty to communicate the increased risk and known failures associated

with the Device implanted in Plaintiff to Plaintiff and Plaintiff s surgeon.

        265.    Plaintiff and Plaintiff's surgeon justifiably relied upon Wright to communicate

known risks and failures in both the decision to implant the device and follow up treatment after

the Index Surgery.

        266.   Had Wright accurately and truthfully represented to the medical community, Dr.

Noiseux, Plaintiff, and the public the material facts that it knew regarding the risks of the

Conserve® Total Hip System, Plaintiff and/or Plaintiff's healthcare provider(s) would not have

utilized Wright's Conserve® Total Hip System.

        267.   Had Wright not fraudulently concealed the increased risk of inetal debris, metal

ions and corrosion, the dangers from corrosion and metal debris, the known failures of the device

from Plaintiff or Plaintiffls surgeon, Plaintiff's injuries would have been avoided or limited.

       268.    As a direct and proximate result of Wright's fraudulent concealments, Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent injury,

has undergone medical treatment and will likely undergo further medical treatment and

procedures, has suffered financial or economic loss, including, but not limited to, obligations for

medical services and expenses, and other daniages.




                                                47
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 65 of 67

              E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




                         COUNT 7 —FRAUDUI...ENT MISREPRESENTATION

        269. Plaintiff incorporates by reference as if fully set forth herein the facts alleged in

 paragraphs 1-194 ofthis Petition.

        270. Wright made false representations of material fact to Plaintiff and/or her healthcare

 providers as to the safety and efficacy of its Conserve® Total Hip System before it was selected

and utilized in Plaintiffls hip replacement surgery.

        271. Instead of disclosing the heightened risks of corrosion, failure, and permanent

injury, Wright represented via printed literature and statements to surgeons:

                (a)     That there was no indication of an increased risk of adverse events due to

                       metal-on-metal articulation-generated fretting and corrosion,

                (b)    That Cobalt and Chromium metal ions had been tested

                       clinically;

                (c)    That the clinical testing had shown that exposure to Cobalt and Chromium

                       metal ions had proved them to be safe;

               (d)     That Cobalt-Chromium articulating components resulted in less wear than
                                                                          1


                       metal-on-polyethylene and would last longer; and

               (e)     That the Conserve® Total IHip System, including its component parts, were

                       safe and effective, and were safer and more effective than other treatments

                       for hip replacements.

       272. Wright knew that the above representations alleged in paragraph 271 were false,

yet willfully, wantonly, and recklessly disregarded the inaccuracies in its representations.

       273. Wright made these false representations with the intent of defrauding and deceiving

the medical community (including implanting surgeon Dr. Nicolas Noiseux, Plaintiff, and the



                                                48
    Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 66 of 67

               E-FILED 2019 SEP 27 2:35 PM JOI-INSON - CLERK OF DISTRICT COURT



 public}, and to induce the medical community, PlaintifPs implanting surgcon, Plaintiff and the

 public to utilize its Conserve® Total Hip S.ystem. Doing so constituted a callous, reckless, wiliful,

 and depraved indifference to the health, safety, and welfare of Plaintiff and the public.

        274.    Plaintiff and her implanting orthopedic surgeon, Dr. Noiseux, reasonably and

justifiably relied upon Wright's false representations of material fact in deciding to utilize the

Conserve® Total Hip System.

        275.    Had Plaintiff or her healthcare providers known the true facts about the dangers and

health risks of the Wright Conserve® Total Hip System, they would not have utilized the Device.

        276.    As a direct and proximate result of Wright's fraudulent conduct, Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent injury,

has undergone medical treatment and will likely undergo further medical treatment and

procedures, has suffered financial or economic loss, including, but not limited to, obligations for

medical services and expenses, and other damages.

                                  COUNT 8 — PUNITIVE DAMAGES

        277.   Plaintiff incorporates by reference as if fully set forth herein the facts alleged in

paragraphs 1-194 of this Petition.

       278.    Wright knew or should have known, in light of the surrounding circumstances, that

its conduct would naturally and probably result in injury or damage and continued the conduct

with malice or in reckless disregard of the consequences, from which malice may be inferred.

Accordingly, Plaintiff is entitled to an award of punitive damages.

                                     PRAYER FOR RELIEF

               Wl-IEREFOR.E, Plaintiff prays for judgment and an award of damages against

Wright, as follows:



                                                49
   Case 3:19-cv-00078-JEG-HCA Document 1 Filed 10/21/19 Page 67 of 67

             E-FILED 2019 SEP 27 2:35 PM JOHNSON - CLERK OF DISTRICT COURT




                (a)     For special damages, to include past and future medical and incidental

       expenses, according to proof;

                (b)     For past and future loss of earnings and/or earning capacity, according to

       proof;

                (c)     For past and future general damages, to include pain and suffering,

       emotional distress and mental anguish and permanent physical impairment and

       complications, according to proof;

                (d)     For exemplary and punitive damages in an amount to be deterrnined at trial;

                (e)     For pre judgment and post judgment interest;

                (f)     For the costs of this action, including reasonable attorneys' fees; and

                (g)     Granting any and all such other and further legal and equitable relief as the

       Court deems necessary, just and proper.

                                         JURX TRIAL DEMAND

                Plaintiff hereby demands a trial by jury as to all issues to which a trial by jury is

permitted under Iowa law.

                                                       BEECHER, FIELD, WALKER,
                                                       MORRIS, HOFFMAN & JOHNSON, P.C.
                                                       Attorneys for Plaintiff
                                                       620 Lafayette Street, Suite 300
                                                       P.O. Box 178
                                                       Waterloo, IA 50704
                                                       Phone: (319) 234-1766
                                                       Fax: (319) 234-1225
                                                       Email: tverhulst(ic!becchcrlaw.coni;
                                                       Jt~► Isma~~r.>.beerherlaw.com ~,

                                                       By:
                                                                     C. Verhulst — A.T0008125



                                                             ordan M. Talsma            AT0012799
